 HAMBURG SHIRT CORPORATION511Hamburg Shirt CorporationandAmalgamated Clothing Work-ers of America,AFL-CIOHamburg Shirt CorporationandAmalgamated Clothing Work-ers of America, AFL-CIO, Petitioner.Cases Nos. 96-CA-1867,06-CA-1921,26-CA-1950,26-CA-1977, and 26-RC-2203.Decem-ber 30, 1965DECISION AND ORDEROn August 4, 1965, Trial Examiner Abraham H. Mailer issued hisDecision in the above-entitled proceedings, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of Section 8(a) (1), (3), and (5) of the NationalLabor Relations Act, as amended, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.The Trial Examinerfurther found that the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint and recommended thatthe complaint be dismissed with respect to the latter allegations.TheTrial Examiner also found merit in certain objections to the electionof July 17, 1964, and recommended that the election be set aside.Thereafter, the Respondent and the Charging Party each filed excep-tions and supporting briefs.The General Counsel filed an answeringbrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings," conclusions, and recom-mendations of the Trial Examiner as modified herein.2[The Board adopted the Trial Examiner's Recommended Order andset aside the election held on July 17, 1964, dismissed the petition for'We find that Respondent'suse of the questionnaire among its employees was unlaw-ful and violative of Section 8(a) (1), particularly because many employees were not toldthat their participation in answering the questions was voluntary nor given assurancesthat no reprisals would resultPlains Cooperative Oil Mill,154 NLRB 1003. In thesecircumstances, we and it unnecessary to consider the other rationale relied upon by theTrial Examiner in finding the questionnaire to be violative of Section 8(a) (1).2We also agree with the Trial Examiner's finding that when the Respondent receivedthe Union's request to bargain on June 8, the Union held valid authorization cards froma majority of the Respondent's production and maintenance employeesHowever, wedo not find it necessary to determine, and we do not herein pass upon, the Trial Examiner'sconclusion that an additional group of 23 employees, who were not essential in establish-ing the Union's majority, had not validly designated the Union as their bargainingrepresentative156 NLRB No. 51. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification of representatives filed by the Petitioner in Case No. 26-RC-2203, and vacated all proceedings held in connection therewith.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIn Case No. 26-CA-1867, Amalgamated Clothing Workers of America, AFL-CIO,herein referred to as the Union, filed a charge on July 8, 1964,1 an amended charge onJuly 9, and a second amended charge on July 27. Upon said charges, the RegionalDirector for Region 26 of the National Labor Relations Board, herein called theBoard, on September 3, issued a complaint on behalf of the General Counsel of theBoard against Hamburg Shirt Corporation, herein called the Respondent, alleging vio-lations of Section 8(a)(1), (3), and (5) of the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq ),herein called the ActOn September 2, theUnion filed another charge against the Respondent in Case No. 26-CA-1921. Furthercharges in said case were filed by the Union on September 8 and October 7. OnOctober 7 the Regional Director issued an amended and consolidated complaint.OnOctober 8 the Union filed a charge in Case No 26-CA-1950, and on October 28 theRegional Director issued a second order consolidating cases and an amendment to theamended and consolidated complaint. In its duly filed answers to the original andamended complaints, Respondent denied the commission of any unfair labor practice.In Case No. 26-RC-2203, pursuant to a stipulation for certification upon consentelection, an election by secret ballot was held on July 17.A tally of the ballots showedthat there were approximately 116 eligible voters and that 118 ballots were cast, ofwhich 43 were for the Petitioner (Union), 67 were against the Petitioner, 8 werechallenged, and I was void.On July 24, the Petitioner filed timely objections to con-duct affecting the results of the election.Thereafter, the Regional Director caused aninvestigation to be made of the objections and, on August 19, issued and served uponthe parties his report on objections in which he recommended that certain objectionsbe overruled, that one be sustained, and that the election be set aside and a new elec-tion be directed.As to the remaining objections, he found that they raised materialand substantial issues which could best be resolved on the basis of record testimony.Accordingly, he recommended that, if his other recommendations are not adopted, ahearing be directed as to these objections and that such hearing be consolidated withthe complaint case.The objections are more fully discussedinfraThe Respondentfiled timely exceptions to the Regional Director's report insofar as it related to theobjection which the Regional Director sustained.On November 9, the Board orderedthat a hearing be held to resolve the issues raised by certain of the objections andthat such hearing be consolidated with the hearing in the complaint cases refei red toabove.On November 13, the Regional Director issued an order consolidating CaseNo. 26-RC-2203 with the complaint cases hereinabove described.Pursuant to notice, a hearing was held before Tiial Examiner Abraham H. Mailerbeginning on November 30 and terminating on December 15, 1964.Hearings wereheld in Crossett and Hamburg. ArkansasAll parties were represented and wereafforded full opportunity to be heard and to introduce relevant evidenceAt the out-set of the hearing, counsel for the General Counsel, pursuant to a telegraphic noticeof November 23, moved to amend the complaint further to allege that Respondent byits agent William H. Sutton on or about November 12, had interrogated its employeesconcerning employee union membership, activities, and desiresI granted the motionand consolidated the amendment, designated as Case No. 26-CA-1977, with the othercomplaints in the case.At the close of the hearing all pasties were given the oppor-tunity to present oral argument and to file briefs with me. Briefs were filed by counsel-for the General Counsel and by the Respondent.Upon consideration of the entire record, including the briefs of the parties, andupon my observation of each of the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein, an Arkansas corporation,with its principal place of business at Hamburg, Arkansas, where it is engaged in themanufacture, sale, and shipment of shirts.During the 12 months immediately preced-'All the events in the instant proceeding,unless otherwise specified,occurred in 1964 HAMBURG SHIRT CORPORATION513ing the issuance of the complaint, Respondent manufactured, sold, and shipped fromitsHamburg, Arkansas, plant, finished products valued in excess of $50,000 to pointsoutside the State of Arkansas, and during said period received at its Hamburg,Arkansas, plant, from points located outside the State of Arkansas, materials valuedin excess of $50,000. In view of the foregoing, I find and conclude that the Respond-ent is engaging in commerce within the meaning of the Act and that it will effectuatethe policies of the Act for the Board to assert jurisdiction here.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, AFL-CIO is, and has been at alltimes material herein, a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ISSUES1.Whether the Respondent interfered with, restrained, and coerced its employees-inthe exercise of rights guaranteed in Section 7 of the Act by (a) surveillance,, (b) givingthe impression of surveillance, (c) promises of benefits, (d) threatening to close theplant if the Union came in, and (e) interrogating employees concerning their unionmembership, activities, and desires.2.Whether the Respondent discharged the following employees: Betty JeanStreeter,Carrie N. Leasure, Lula Taylor, Gay Nell Biggs, Imogene Cotton, andDianne Jackson, and laid off Lois Williams because they joined the Union or gave aidor support to it.3.Whether the Union represented a majority of the employees of the Respondenton June 5, 1964, when it made its request for recognition and bargaining.4.Whether Respondent's refusal to bargain was based on a good-faith doubt as tothe Union's majority.5.Whether the election should be set aside.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe town of Hamburg, Arkansas, is the seat of Ashley County and at the last censushad a population of 2,904.Until the establishment of Respondent's plant, Hamburghad no industry, and the businessmen of the town, comprising the chamber of com-merce, were anxious to secure the introduction of industry to improve the economy ofthe town.For that purpose they had organized the Hamburg Industrial DevelopmentCorporation and had been in touch with the State Industrial Development Corporationwhich was seeking to bring industry to Arkansas.During 1961-62, Bernstein and SonShirt Corporation had decided to build another plant.2Eventually, representatives ofthe Hamburg Industrial Corporation and Bernstein and Son Shut Corporation met,and the latter decided to establish a plant in Hamburg.The plan developed for theestablishment of the plant called for the issuance of bonds in the sum of $300,000 byAshley County which was to provide for the erection of a plant building and thedefrayal to the Respondent of its training costs.8Before the bond issue was passed, various businessmen at Hamburg endorsed a noteto a bank to raise $30,000 with which to purchase a site for a plant to be erected andraised additional funds to be given to Respondent to inaugurate the training program.The note was retired when the bond issue was floated.A new corporation, Hamburg Shia Corporation, the Respondent herein, wasformed as a subsidiary of Bernstein and Son Shirt Corporation, and the Respondententered into a contract with Ashley County, under which it established a temporaryplant in an old building on the fairgrounds of the town and entered into a lease withthe county for a new plant building which was to be erected according to certainspecificationsThe rental for the new plant building was fixed at a sum which wouldretire the bonds issued by the county at the end of 20 years. The bonds were securedby an increase in taxes on real estate in the county.2 At that time 'Bernstein and Son Shirt Corporation operated a shirt factory at CrystalSprings,Mississippi, through a subsidiary, Crystal Springs Shirt Corporation.3In deciding to establish a plant at Hamburg, Bernstein and Son Shirt Corporationcontemplated the use of untrained labor available in the area. Since the Respondentwould be required to pay employees a minimum wage which might be in excess of theiractual production, the defrayal of training costs was contemplated to reimburse theRespondent for the difference between the amount earned by the trainees measured interms of their production and the minimum wage which they were paid. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy May 11, 1964, the new building was ready for occupancy, and on that dateRespondent moved its operations into the new building.Respondent, however, didnot officially accept the new plant building,contendingthat there were defects in thebuilding, viz, there was water dripping from the ceiling apparently caused by watertrapped between the roof and the ceiling.Respondent did not officially accept thenew building until approximately November 1, althoughPaul Bernstein, treasurer ofRespondent, admitted that the defects had not been remedied, and water was stilldripping from the ceiling.B. Sequenceof events1.The Union's organizing campaign and request for recognitionThe Union'sorganizing campaign beganonMay 28 when Arthur Hebner, anationalrepresentative of the Union, got in touch with Lula Taylor, an employee ofRespondent.With the aid of employees Lois Williams and JoycePennington,Taylorgot together a group of women who met with Hebner at a roadside park on Highway82, approximately3miles southof Hamburg .4At thismeeting,Hebner distributedcards which read as follows:APPLICATION FOR MEMBERSHIPin theAmalgamated Clothing Workers of America209V2 W. SECONDFRanklin 4-6750LITTLE ROCK, ARK.I, the undersigned, hereby apply for membership in the AmalgamatedClothingWorkers of America, and do hereby appoint and authorize theofficers thereof, to represent and negotiate for me in all matters pertainingto wages, hours and other conditions of employment.Name (Please sign): ---------------------------------------------Address: -------------------------------------------------------Telephone No.------------------------------ Date: --------------Company: -----------------------------------------------------Department - ------------------------ Operation:Sign:---------------------Hebner read the card to those present and asked them to read the cards themselves.He-explained that the card could be used for several purposes: to get an election, tonegotiate a contract, and as a card check.Thirteen of those present organized them-selves intothe organizing committee, and on June 1 Hebner sent the following tele-gram to the Respondent:PLEASE BE ADVISED THAT THE FOLLOWING NAMED EMPLOYEESOF YOUR PLANT, HAMBURG SHIRT CORPORATION ARE ONAMALGAMATED CLOTHING WORKERS OF AMERICA ORGANIZINGCOMMITTEE: LEVETER BANKS, LULA TAYLOR, LOIS WILLIAMS,MERLENE SWAN, LELA HOLLAND, FRANCES HAGOOD, LINDAHUGHES, ELVIE LEE THORNHILL, CHRISTENE CARPENTER, JOYCEPENNINGTON, VERA FIAL, PEARL GOLDEN AND MAE DELLBELLOTT.The telegram was received on June 2 by Plant Manager Robert Grantham whothat day informed Bernstein and Son Shirt Corporation in New York by telephone.The organizing committee proceeded forthwith to obtainsignaturesto the unioncards, and by June 5 had signed up 92 out of the 123 rank-and-file employees of theRespondent."On that date, the Union wrote to the Respondent stating that itrepresenteda majority of the production and maintenance employees, requested recog-nition and negotiation, and offered to submit "signed membership cards to an impartialperson, of public standing in your community, for a check against your current payrollin order to prove our majority status." Plant Manager Grantham received this letteron June 8 and called Treasurer Paul Bernstein in New York and told him of theletter.He also told him that "numerous" girls had come to him and told him that theywere confused.Bernsteinadmitted that Grantham had never mentioned the numberIWith veryfew exceptions,Respondent'sproduction and maintenance employees arewomen.5 Respondent contends that a great number of the employees who signed union cardswere induced to do so by misrepresentations as to the effect of the cards and that there-fore the Union did not represent a majority of the employeesThe facts relating to thiscontention and ray-findings and conclusions thereon are set forthinfra. HAMBURG SHIRT CORPORATION515of girls who had so complained to him.6Grantham also admitted that he did nothave any information which would lead him to recommend that the Union's requestfor recognition be denied.Shortly after he received the Union's request for recognition,Grantham receiveda petition for an election.He thereupon wrote letters to all of the employees,includ-ing those on the organizing committee,stating that he did not feel, under the circum-stances that he could voluntarily recognize the Union,but felt that the employeeswere entitled to a vote.2.Plant Manager Grantham's speechOn June 5, Plant Manager Grantham made a speech to the employees in which hetold them that some of the employees had told him that they had to sign a union cardor would be fired; that Arkansas permits an open shop and they need have no fear fortheir jobs;that the Respondent would give them insurance which would not cost thema dime, while the only thing that the Union had to offer was a picket line;that he didnot want a union; that the red mark system had been discontinued and that Respondentwas going to restudy the production quotas; that some of the production quotas weretoo high; and that the employees could go to the persons to whom they had giventheir union cards and demand them back.?The red mark system referred to by Plant Manager Grantham was a means ofinforming the employees whether they had reached their production quota for a2-week pay period. In April, Respondent posted green slate boards on which itwrote the names of each of the employees and their payroll period production,indicat-ing what percentage of the quota each employee had produced.When an employee'sproduction was too far below the quota for a payroll period, a red mark was placedopposite the employee'sname. If an employee received three red marks, she wouldbe discharged.The red mark system caused considerable dissatisfaction amongRespondent's employees for two reasons:(1)The employees felt that the quotaswere too high,and (2)itwas rumored that female employees seen going out sociallywith Grantham in the evening had had their red marks removed.After Grantham'sspeech, Respondent stopped posting production percentages on the boards.Although Plant Manager Grantham admitted that in his speech of June 5 he hadannounced the discontinuance of the red mark system,he later sought to minimize thepromissory effect of the announcement by testifying that he had told "several bunchesof the girls" around May 21 or 22 that the red mark system was going to be discon-tinued "and in about 10 minutes it was all over the plant." I do not credit Grantham'stestimony in this regard.Not only is it contradicted by employees Fox, MarcileNorrell,Williams, and Biggs, who testified that they heard no rumors beforeGrantham's speech, but none of the witnesses testified affirmatively that they hadheard any rumors to that effect.8Moreover,there is credible evidence in the recordthat the production boards with the red marks were still on the walls of the plantwhen Grantham made his speech.eAlthough Grantham testified that 14 or 15 girls told him that they were told theywould be discharged if they did not sign a card,he was unable to state the names of suchemployees.Later,he identified one employee,Marcile Pilgrim,who told this to him.However, two employees, Ladd and Coody, testified that they had told Plant ManagerGrantham that they would like to get their cards back. There is also testimony bySupervisor Margaret Riley that in addition to Ladd andCoody,six other employees toldher that they had not signed for the purpose of joining the Union.However, there isno testimony that she ever communicated this information to either Plant ManagerGrantham or Treasurer Bernstein.'The credited testimony of Taylor,Merlene Swan,and Holland.Plant Manager Grant-ham admitted making the speech but said that all he had told the employees was that thered mark system had been discontinued and that they could go to the persons to whomthey had given their union cards and demand that the cards be returned to them. Ido not credit Plant Manager Grantham's limited version of his speech.Grantham didnot appear to be a straightforward witness and was evasive even on such unimportantmatters as whether the supervisors wore white aprons.8While employee Streeter testified that she had heard rumors about the red marks'being done away with,she explained that what she had heard was "that some of the girlshad been to the businessmen up town and talked that over and they had said they wouldsee what could be done . . .This comports with other evidence in the record that anumber of employees had gone to see various businessmen,asking them to intercede withthe Respondent for the purpose of having the red mark system terminated.217-919-66-vol. 156-34 516DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Themeeting atthe courthouseThat evening the Union held a meeting at the Labor Temple in Crossett, Arkansas.At that meeting, three of the employees, Kilcrease, Ladd, and Cecil, told OrganizerHebner that they wanted their cards back.Hebner told them that cards had beensent to the Board, but that they could kill the effects of the card. The following morn-ing, Ladd and Kilcrease called on Chamber of Commerce President Carl Locke and,discussed with him the possibility of getting back their union cards. It was decided tocall a meeting of the community to be held at the courthouse the following Monday,June 8, anda notice to that effect was placed on Respondent's bulletin board.Lockethen consulted Attorney William Arnold who suggested the preparation of a with-drawal card to be signed by employees who wanted their cards back. Locke had suchwithdrawal cards prepared in his office and gave them to Kilcrease.Locke acted as chairman of the meeting at the courthouse, which was attended byemployees and businessmen.Among those present was Attorney Herman Hamiltonwho was later retained by the Respondent.Locke testified that he asked PlantManager Grantham not to attend in order that the employees might be free to askquestions.Various people spoke at the meeting, both for and against the Union.Locke told the assembly that this was an improper time to organize the plant and thatthe businessmenwere seeking to give the Respondent probably a year to establishitself undisturbed and uninterrupted.He also told them that there had been plants inMississippi and Arkansas which had closed because of unions and that the businesspeople had worked hard to get the Respondent to establish a plant in Hamburg .9Locke suggested that the employees form their own grievance committee, andannounced that withdrawal cards were available at the meeting.At the conclusion ofthe meetingapproximately 15 employees came toward the front where the withdrawalcards were available.10A few days after the meeting, Kilcrease brought the with-drawal cards to Carl Locke who kept them in his office. Locke testified that as far asbe knew the cards might still be in his office.4.The businessmen's antiunion campaignBetween the inception of the organizing campaign and until the election on July 17,various businessmen of Hamburg conducted an antiunion campaign. Locke enlistedthe services of his brother-in-law, Rev. Raymond Carpenter, minister of the GardnerBaptist Church, and assistant postmaster of Hamburg, to speak with members of hischurch.Reverend Carpenter admittedly did so.He visited approximately 10 of hisparishioners who were employees of Respondent and asked them to vote against theUnion.He told them among other things, "It had been told to me that there was apossibility that if a union was voted here that this plant would close, that the manage-ment had not yet accepted the delivery of the building ... a lot of these businessmenin this town invested quite a sum of money in that building down there and thesepeople are my friends. It didn't make sense to me for something like that to take placeand these men be left holding the bag." 11On or about June 2, Earl Scott spoke to employee Taylor and told her that he andother businessmen had personal money in the plant and if the plant moved they wouldlose their money.He also told her that the production standards were going to bereconsidered and, if found to be too high, would be lowered and that the red markswould be done away with.12Scott also talked to employee Bonds and told her that "the plant would have closeddown the weekend after the first union meeting if he, and George Ed Locke, andAttorney Arnold hadn't gone to New York." 13On or about July 14 or 15, Searcy Wilcoxon, Jr., another businessman, called at thehome of employee Stell. Stell's husband was present and asked Wilcoxon why there_were rumors that the plant would go down in 6 months if the Union came in, andQ The credited testimony of Leasure, Sparkman, Taylor, and Kilcrease, not contradictedby Locke.10 The record does not indicate whether all of these persons actually signed withdrawalcards.The withdrawal cards were not introduced into evidence.Only three employees,Coody, Johnson, and Sparkman, testified that they signed withdrawal cards at the meet-ing.To these should be added the names of Ladd, Kilcrease, and Ciyda Faye Brownwho testified that they instigated the meeting and/or that they distributed withdrawalcards at the plant."Anotherbusinessman,EarlScott, hadaskedReverend Carpenter to preach against theUnion in his church,but Reverend Carpenter refused to discuss the Union from the pulpit.12The uncontradicted testimony of Taylor.IsThe uncontradicted testimony of Bonds. HAMBURG SHIRTCORPORATION517Wilcoxon replied that it would go down in 6 months, thatBernstein hadindicated apossibility of bankruptcy, and that the town would have an empty building to pay forwith taxes.Wilcoxon told them also that he had visited nine other employees thatevening.14Employee Lena Maxie Carpenter testified that Wilcoxon called upon her twice.OnJuly 13, he asked her how she felt about the Union, but Carpenter refused to give himany information.Wilcoxon then spoke "about the opportunities if the plant didn'tclose, the opportunities there would be in supervisors, and I told him I didn't want anypart of it, and he askedme ifI knew that if the Union went in that the plant wouldgo down and the taxpayers here in Ashley County would have to payfor an emptybuilding."On July 16, Wilcoxon called upon Carpenteragain.In the conversationCarpenter asked, "Well, if the unioncame in justwhat would it hurt?"Wilcoxondid not answer.They also discussed the matter of production quotas.Carpenter toldhim that hers was too high, and Wilcoxon told her that he had talkedto Paul Bern-stein who had said that some of them were going to be lowered.Indeed,Wilcoxon revealed a surprising amount of knowledge concerning Respond-ent's operations.Thus when he called on employee Bellott, he told her that theRespondent had to average 91 cents per hour production for each employeein orderto be out of debt, and when Bellott told him that she was producing at the rate of 84cents per hour, he said he knew she was one of the bottlenecks, but that if the girlfurnishing her with material would improve, Bellott could raise her earnings to 91cents per hour.Wilcoxon later told her that he got this information fromBernstein.Hudson Rodgers, a local businessman, asked employee Cotton what she thoughtabout the Union.Cotton told him that she thought one was needed.Rodgers thenquoted Bernstein as saying that "if the Union came in, he would close down, ... thathe didn't have a union at any of his other buildings and he wasn't going to have onein that one."Cotton said that she had worked in places where the same thing hadbeen said, but were still operating after the union came in.Rodgers then said, "Yes,but this fellow means business.As long as he has not signed the contract he has usover a barrel and there is nothing we can do about it." 15Bruce Smith, a member of the chamber of commerce,called on employee Bardinat her home and asked for her cooperation by voting against the Union so that thetown would not lose Respondent's plant.He said he was sure that Respondent wouldmove, "that we didn't have any hold on them to keep them here if they wanted toleave." is5.The alleged surveillance of June 23On June 23, after working hours, the organizing committee of the Union held ameeting at the roadside park.During the meeting Plant Manager Grantham,ridingin a pickup truck driven by Joe Curtis, mechanic at Respondent's plant, drove upslowly.The assembled employees waved at Grantham and he waved back at them.A few minutes later, the truck drove back toward Hamburg, again being drivenslowly.Plant Manager Grantham, corroborated by Curtis, explanied that they weredriving to the home of one Allen Hobbs who lived nearby; that Hobbs was in thebusiness of repairing air-conditioners; and that Grantham wanted to discuss withhim the repair of an air-conditioner in the trailer in which Grantham lived.Grant-ham explained further that Highway No. 82, on which the roadside park is situated,makes a right angle turn toward Crossett approximately 100 yards beyond the road-side park and that there is a stop sign at that point; that Highway No.139 originatesat that point where Highway 82 makes the right angle turn and proceeds southwardfrom that point and that Hobbs lived a short distance beyond that point on HighwayNo. 139. In view of the stop sign approximately 100 yards beyond the roadsidepark, it was necessary for Curtis to slow down his vehicle when approaching thestop sign.Grantham explained further, corroborated by Curtis, thatHobbs was14The credited testimony of Stell.'Rodgers admitted talking to employee Cotton, but all he recalled of the conversationwas that he said it looked like a bad time to organize the plant and that the plant neededa little more time to get its feet on the ground. I credit Cotton's version of the conversa-tion.The statements attributed to Rodgers by Cotton are consistent with what ReverendCarpenter admittedly told his parishioners and with the statements attributed to otherbusinessmen.16 Smith admitted talking to Bardin, but testified that he told her only that he be-lieved that this was an inopportune time to organize the plant ; that when Bardin askedhim whether he thought the plant would close if it went union, he answered that he didnot know.For the reasons stated above, I credit Bardin's testimony. x518DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot at home and they thereupon returned to Hamburg.In doing so they were againcompelled to stop before entering on Highway No. 82.Having just stopped, thevehiclewas not proceeding in a swift manner. I find Grantham'sexplanationcredible.176.The discharge of June 30On June 30,Respondent discharged Carrie Leasure, Lula Taylor,and Betty J.Streeter.Counsel for the General Counsel contends that they were discriminatorilydischarged.Respondent contends that they were discharged for cause.The factssurrounding these discharges and my conclusions thereon are discussedinfra.7.Bernstein's speeches and interviews with employeesTreasurer Bernstein made three speeches to Respondent's employees:on June 15and July 8 and 16. The record does not disclose what Bernstein said in the firstspeech. In his speech of July 8, Bernstein assured the employees that no one was indanger of losing her job because of her loyalty to the Company.He pointed out thatalthough some employees had recently been discharged,the rest of the employeeswere showing satisfactory progress and did not have to be worried about their jobs.He stated that "new supervisory jobs will be opening up if we grow and progress aswe hope to do. Our need for qualified supervisors is increasing daily. In time wehope to be able to choose people to fill these jobs from your ranks."Commenting on the Union's campaign he said:Through its propaganda the Union has attempted to make you believe that theonly way you will be able to get these things is through their forceful tactics ofstrikes and picket lines.This is not true,and I ask you for the opportunity ofproving that it is not true.There is no doubt that union organization has manydisadvantages for you. It can be very expensive,itcalls for a surrender ofindividual rights, it destroys the warm and friendly relationship between employ-ees and management,it results in hard feelings,and on many occasions it haseven lead to violence.In his July 16 speech, Bernstein again repeated that the rest of the employees weresatisfactory and stated that there was no sense paying dues and fines to get benefitswhich the employees already have.18At the conclusion of his speeches of July 8 and 16, Bernstein invited the employeesto come to his office to ask any questions that might be bothering them, and that thesupervisors had been instructed to relieve employees of their duties for this purpose.Pursuant to Bernstein's invitation,a number of employees went to the office in groupsto ask various questions.Uppermost in the minds of the employees was the fearimplanted by the businessmen that the plant would close if the Union came in. Thus,employees Rowe and Cotton, together,asked Bernstein what business it was of thebusinessmen to interfere with the employees'desire for a union.Bernstein repliedthat if you built a fence around something you would not want somebody to tear itdown.1917By way of further clarification:Highways Nos. 82 and 139 form a T, approximately100 yards south of the roadside park,with the east-west leg of Highway No.82 beingthe stem and the north-side leg forming the left arm of the T and Highway No. 139forming the right arm of the T.I have observed the area described above and find that there is a stop sign at the pointwhere Highway 82 turns right toward Crossett,so that all traffic whether turning righttoward Crossett or proceeding across the intersection onto Highway No. 139 is requiredto stop.Consequently,a vehicle proceeding southward on Highway No. 82 would nor-mally be required to decrease its speed about the point where the roadside park is located.Similarly,traffic proceeding northward on Highway No. 139 and going toward Hamburgwould be required to stop before entering Highway No.82 and would not normally beproceeding at a great rate of speed when it passed the roadside park."The credited testimony of Dodd,Merlene Swan,Cotton,and Biggs.Bernstein did.a^.s^ a F, 4 no —ofo;—not give his version of that speech.Only one employee,Hopki!'-affirmatively stated that the plant would not close.I do notnot even Bernstein testified that he so stated in a speech.°The credited testimony of Cotton and Rowe.Rowe attBernstein,while Cotton attributed it to Plant Manager GranthnRowe impressed me as a thoroughly honest and impartial wii HAMBURG SHIRT CORPORATION519Another group consisting,inter alios,of Thornhill, Biggs, Denton, and Hobbs alsospoke with Bernstein in Plant Manager Grantham's office.According to the creditedtestimony of Thornhill and Biggs, Thornhill asked Bernstein if he thought it fair ofthe businessmen to say that the plant would close if the Union came in. Bernsteinsaid that he did not think it was something that he could approve or disapprove of.Biggs then said that the businessmen were using Bernstein's name in saying that theplant would close and that "it seems to me that you would have something to sayabout it."Bernstein did not answer, but changed the subject.20In the interview, Thornhill told Bernstein that her husband was on the bargainingcommittee of his local and that they always got benefits from the company for whomhe worked whenever they signed a contract. Bernstein said, "Well, that may be true,but I don't have to give you anything at all and the Union can't make me." Thorn-hill replied, "Well,Mr Bernstein, the law says you have to bargain with us."Bernstein said, "Well, I will explain to you what bargaining is.The only thingthere is to it is that we would sit there and the union man would say yes and Iwould say no, and he would say yes and I would say no and he would say yes and Iwould say no, and then if we couldn't agree, the Union would call a strike." 21Bernstein admitted that he had a conversation with Thornhill about bargaining, buthis version of the incident is somewhat different.According to Bernstein, he said,"Suppose a man from the Union comes in and says he wants a $1.75 minimum wage.So, I say to myself, "Well, let's see, I'm paying $1.25 now and in many areas gettingabout 50 cents worth of work. So, I really can't see paying $1.75 for that same 50cents worth of work.' So, the union man says, `Well, we want a $1.75.' So, I say,`no,' and he says, `yes,' and I say, 'no,' and he says, 'yes'Now, there is nothing inthe world that he can do about that, because I can't afford to, and I'm not going topay that.The only thing he can do then, really, , is strike."As between the twoversions, I credit the version of Thornhill and Biggs. It is significant that PlantManager Grantham who, Biggs testified, was present at the meeting,22 was not askedto corroborate Bernstein's versionA group of employees, including Bonds, also went into Plant Manager Grantham'soffice to speak with Bernstein.Bonds admittedly asked Bernstein why the business-men were telling the employees that the plant would close if the Union came in.Bernstein answered that "the business people were using a selfish motive and thatthey were afraid of losing the payroll that Hamburg had."Bonds then askedspecifically whether the plant would close and Bernstein admittedly answered, "Doyou think with a nice building that we have here and with the opportunity that wehave, do you think that it would close down or move?" Later in the interview2ODenton and Hobbs also testified concerning Thornhill's inquiry, but stated that Bern-stein answered it in the negative.Bernstein also testified that he answered Thornhill'squestion in the negative.While the evidence is conflicting, I was impressed with thecredibility of Thornhill and Biggs and with their fuller account of what had transpiredOn the other hand, Denton's testimony was vague.When asked whether she recalledThornhill's asking Bernstein whether the plant would close if the Union came in, answered,"Yes, I do. I believe so. I am not sure" Yet when asked what his answer was, shesaid, "But he said definitely none of us would be fired or discharged or the plant wouldnot close due to union activity."Hobbs' testimony is also opened to question. Shetestified that every time Plant Manager Grantham made a talk he stated that the plantwould not close on account of the Union. She was the only one who testified to anysuch statements by Grantham, and not even Grantham testified that he made such state-ments in his speeches to the employees.Nor do I credit Bernstein's statement that hetold Thornhill and Biggs that the plant would not close.Bernstein sought to give theimpression that he found objectionable the rumors of the plant's closing, testifying thatsuch rumors "would be very detrimental" to Respondent's business because "our cus-tomers would lose a certain confidence in placing any sort of an order at all in advance . . .they would not want to be put in a position where a few months later they weren't goingto get shirts."Later, however, he admitted that the orders are placed with Bernsteinand Son Shirt Corporation which designates whether the order is to be filled by theRespondent, or by Crystal Springs Shirt Corporation, or by an outside contractor.Thereisalso evidence that orders are filled jointly by Respondent and the Crystal SpringsplantThus,sleeves cut by the Crystal Springs plant are sometimes shipped to Re-spondent to be sewn into shirts finished by the latter.21The credited testimony of Biggs corroborated by Thornhill.raOther employees who interviewed Bernstein in the office following his speeches alsotestified that Grantham was present during the interviews. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDBernstein said that he could not close the plant because the Government would notlet hint.Bonds also quoted Bernstein as saying, "If you'll notice the backside ofthis building, it is built for expansion.There are expansion plans and if the Unioncomes in, no one will ever know about the expansion plans or other plans." 23Another subject of inquiry at these conferences was the matter of vacations.According to Bardin and Bonds, they asked Bernstein about vacations.Bernsteinreplied that he could not promise them anything but that he was working on it.According to Bernstein, he told them that the matter of vacations would have to besubject to review at a later date.8.The Ashley County LeaderThe Ashley CountyLeader is a weekly newspaper published in Hamburg.PublisherF. H. Reamey testified that althoughThursdayis the normal publishing date for thenewspaper,the editiondated Thursday,July 16, was actually published and issued onWednesday,the day before.Reamey testified that one reason for publishing thepaper a day earlier was so that it would have an impact on the forthcoming election.On the front page at the center top appeared an editorial entitled "THINK . .BEFORE YOU VOTE ON FRIDAY"and the editorial concluded as follows:Therefore,we make this plea to the employees of the Hamburg Shirt Corpora-tion-KEEPHAMBURGSHIRTCORPORATION IN ASHLEY COUNTYAND FOR ASHLEY COUNTY-VOTE "NO" ON FRIDAY, JULY 17.On page 8 of the newspaper appeared a full-page advertisement.The top half ofthe page was a cartoon showing a hand (labeled "Amalgamated")holding an ax(labeled"Union")poised as though to strike a goose(labeled"Hamburg ShirtCorp.").The goose is pictured sitting on a nest containing an egg(labeled "Ham-burg").Below the cartoon across the page in boldface letters almost 1 inch in heightappeared the following:DON'T KILL THE GOOSETHAT LAID THE GOLDEN EGGBelow that appeared the following legend:On Friday, July 17, 1964, the employees of Hamburg Shirt Corp. will votein a National Labor Relations Board election to determine whether the plant willbe unionized by the Amalgamated Clothing Workers.This kind of election isthe right of every workman because it gives every worker the opportunity toprotect his own personal interest.However, it is unfair to Hamburg ShirtCorp. or any other industry to force such an election until the plant has hadtime to settle down to normal operation.The result of this election will befar-reaching.Not only will it decide whether Hamburg Shirt Corp. employeesbecome members of the Amalgamated Clothing Workers Union, but it willdecide this community's industrial future.New industries are not interested inmoving into a community where they will face labor difficulties before they canget their plant into operation.We ask all of Hamburg Shirt Corp. employees to consider this matter seriously.We ask you-"DON'T KILL THE GOOSE THAT LAID THE GOLDENEGG!" Help us to provide a more favorable climate to attract more industrywith more job opportunities and more job security. Let's not lose this industry.The advertisement concluded with:VOTE NO AT THE ELECTION NEXT FRIDAYReamy testified further that the advertisement was placed by A. P. McCombs, Jr.,a local insurance agent, who supplied the cartoon and all of the material for theadvertisement. 24Reamey printed 100 extra copies of the paper and tied the extra copies in a bundle.They were picked up by an unidentified person and brought to the plant where theywere placed in a box on one of the picnic tables used by the employees to eat their21 The credited testimony of Bonds.Employee Bardin who was present at the inter-view with Bonds recalled very little of the interviewUpon having her recollectionrefreshed, she did recall telling Bernstein that Bruce Smith had told her that the plantmight close if the Union came in and that Bernstein replied that this was not true.24The advertisement did not indicate by whom it had been placed. HAMBURG SHIRT CORPORATION521lunch.The picnic tables are just outside of the plant on plant propertyA signplaced with the newspapers read "Free-take one."Copies of the newspaper werealso placed inside the plant with a similar sign 239.The alleged surveillance of July 16On the evening of July 16, the organizing committee held a meeting in the privatedining room at Kent's Motel Restaurant in Hamburg.The amended complaintalleged that Plant Manager Grantham and his wife surveyed the meeting by request-mg a restaurant employee to inform them what employees had attended that meeting.The record shows that Grantham and his wife were having dinner in the restaurantduring the dinner hour, but there is no evidence that either he or his wife asked anyrestaurant employee to tell them who was attending the meeting in the private diningroom.Kent's Motel Restaurant, at that time, was the only restaurant in Hamburg.2e10.The electionAs previously noted, pursuant to a stipulation for certification upon consentelection, an election by secret ballot was held on July 17.The report of the electionshowed that there were 116 eligible voters and that 118 ballots were cast, of which43 were for the Union, 67 were against the Union, 8 were challenged, and 1 wasvoid.11.The open houseOn August 20, Respondent held an open house in the new plant building.At therequest of Bernstein, the chamber of commerce sent invitations to its members.Alsoat the request of Bernstein, Carl Locke acted as master of ceremonies. In his presen-tation, Locke told the assemblage how the chamber of commerce had secured thenew industry.He pointed out that "if there had not been any trouble here at thisplant, there wouldn't be room for the chairs that you are sitting in."He continued,"We had planned to expand and the back wall was left unfinished so that anotherbuilding with the same size could be built on and ultimately would employ about350 people." 27Bernstein was present during Locke's speech.He was later intro-duced by Locke and said a few words of welcome.12.The discharge of Biggs, Cotton, and JacksonOn August 28 Respondent discharged employees Biggs, Cotton, and Jackson.The facts relating to their discharges and my findings and conclusions thereon areset forthinfra.13.The layoff of WilliamsOn September 21 Williams was laid off and at the time of the hearing had notbeen recalled.The facts relating to her layoff and my findings and conclusionsthereon are set forthinfra.14.The pretrial interviewsAbout 2 weeks before the start of the hearing of the instant proceeding, AttorneyWilliam H. Sutton interviewed a number of the employees at the Respondent's office.Counsel for the General Counsel contends that these interviews constituted coerciveinterrogation in violation of Section 8 (a)( I) of the Act.Respondent contends thatitwas proper preparation for trial.The facts involved in this phase of the case andmy findings and conclusions thereon are discussedinfra.21The credited testimony of employees Hughes, Bonds, and Biggs. Plant ManagerGrantham admitted seeing the papers on the picnic tables, but denied that there were anyinside the plant.I do not credit Grantham's denial.26 There is testimony in the record that such a request was made by Hillman StevensNesbitt, a cousin of Mrs. Grantham.However, Nesbitt's action was not alleged in thecomplaint, and when counsel for the General Counsel at the conclusion of his case soughtto amend his complaint further to allege Nesbitt's action in this regard, I denied themotion because of lack of notice to the Respondent and because of Nesbitt's unavailabilityto testify. 'Accordingly, the issue was not fully litigated.Cf.Singer Sewing MachineCompany,150 NLRB 1319;Valley Transit Company, Inc,142 NLRB 658, 660.n The uncontradicted testimony of Biggs, corroborated by Thornhill and Holland. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Concluding findings1.As to interference, restraint, and coerciona.Promises of benefitsPlant Manager Grantham's speech of June 5, contained three promises of benefits,one of which was effectuated immediately.He announced that Respondent wouldrestudy production quotas, conceding that some were too high.He announced theremoval of the red mark system, and he promised free insurance.28 These promiseswere made in the context of antiunion statements, viz, that he did not want a unionand that the only thing the Union had to offer was a picket line.Grantham's state-ments made shortly after he became aware of the Union's organizing campaign wereclearly calculated to interfere with the employees' right to organize and were violativeof Section 8(a) (1) of the Act, and I so find.In his speech of July 8, Bernstein urged to the employees to vote against the Unionand said that "new supervisory jobs will be opening up if we grow and progress aswe hope to doOur need for qualified supervisors is increasing daily. In time wehope to be able to choose people to fill these'jobs from your ranks " Considering thecontext in which it was made, in view of the timing of the speech, and particularlywhen considered in the light of Grantham's earlier promises, this statement consti-tuted a definite promise of benefit.Though it was obviously limited in application,in the sense that not all of the rank-and-file employees could hope to become super-visors, it held out the hope to all of them that they could rely upon Respondent's gen-erosity to their benefit.Moreover, as previously noted, Bernstein coupled this prom-isewith the threat to employee Bonds that "if the Union comes in, no one will everknow about the expansion plans or other plans."In this connection, it is interesting to note that Locke's speech on August 20, atRespondent's open house, made in the presence of Bernstein and not disavowed byhim, also gave substance to Bernstein's promise.Locke pointed out that "if therehad not been any trouble here at this plant, there wouldn't be room for the chairs thatyou are sitting inWe had planned to expand and the back wall was left unfinishedso that another building with the same size could be built on and ultimately wouldemploy about 350 people "Had the plant expanded, there would obviously be needfor additional supeivisors, and it is reasonable to expect, as Bernstein admittedly hadpromised, that experienced rank-and-file employees would have been selected assupervisors.More important, Bernstein's failure to disavow Locke's statement was anindependent violation of Section 8 (a) (1) of the Act.For Locke was making clearto the assembled employees that it was the advent of the Union which had preventedthe contemplated expansion and that therefore continued support of the Union wouldredound to their detriment.28Accordingly, I find and conclude that Bernstein's promise of plant expansion andthe attendant increase of supervisory jobs, his threat that there would be no expan-sion if the Union came in, and his failure to disavow Locke's statement, constitutedrestraint, coercion, and interference in violation of Section 8(a) (1) of the Act.b.Threats to close the plantThe complaint charges thatBernsteinand Plant Manager Grantham threatenedthat the plant would close or move if the Union was successfulin its organizing cam-paign.The record does not support the allegation that eitherBernsteinor Grantham,personally,made such threats.The complaint further charges that certain namedbusinessmen also threatened the employees that the plant would close or move in theevent the Union was successful in its organizing campaign, and that the Respondent ,instigated,acquiesced in, and ratified the conduct of the businessmen.The evidence detailed above clearly demonstrates that Rev. Raymond Carpenter,Earl Scott, Searcy Wilcoxon, Jr., HudsonRodgers, andBruce Smith made it clear tovarious employees that Respondent's plant would close or move if the Unioncame in.There is no evidence that Respondent requested thesemen to makesuch threats. Itisapparent that they did so of their own volition because the Respondent had not2'The promise of free insurance was a deviation from Respondent'spreviously an-nounced policy under which employees were entitled to Blue Cross Hospital Insuranceafter completing 90 days' employment with the Company, with the Respondent payingone-half of the premium.29Even if their plant expansion did not result in promotion for the rank-and-file em-ployees, such expansion, in itself, would redound to their benefit in the sense that it wouldgive them greater job security because of seniority over future hired employees. HAMBURG SHIRT CORPORATION523accepted the plant under its contract with Ashley County, and they feared that theRespondent would not accept the plant if the Union came in and they would have topay taxes to retire the bond issue which had been floated to build the plant.Nevertheless, even though these businessmen had not been formally authorized toact for the Respondent, their statements and conduct may be properly attributed tothe Respondent.As the Supreme Court observed inInternational Association ofMachinists, Tool and Die Makers Lodge No. 35 (Serrick Corp.) v. N.L.R.B.,311U S. 72, 80:The employer ... may be held to have ... [violated the Act] even though theacts of the so-called agents were not expressly authorized or might not be attrib-utable to him on strict application of the rules ofrespondeat superior.We aredealing here not with private rights ... nor with technical concepts pertinent toan employer's legal responsibility to third persons for acts of his servants, butwith a clear legislative policy to free the collective bargaining process from alltaint of an employer's compulsion, domination, or influence.See alsoN.L.R.B v. Arkansas-Louisiana Gas Co.,333 F. 2d 790, 795-796 (C.A. 8).It is plain that the employees had reason to believe that the businessmen werespeaking for the RespondentThe efforts of the businessmen to bring Respondent'splant to Hamburg were well known to the employeesAlso, some businessmen,Locke, Scott, and Bozeman, had assisted women in securing employment withRespondent 30Locke, his son George, and Wilcoxori were seen by employees inRespondent's office at the plant.More importantly, when the employees felt theyhad a grievance, they went to see Locke and Scott who successfully intervened withthe Respondent.Thus, Jackie Grantham, the plant manager's wife, was relievedof her supervisory duties after a complaint had been made to Scott that she hadcursed employee Clyda Faye Brown; also, the employees were given a half day offbefore Christmas 1963 after Clyda Faye Brown had asked Locke and Scott to inter-cede with Respondent for that purpose.31Respondent did not completely disavow the threats uttered by thebusinessmenwhen the employees called them to Respondent's attentionThus, in his interviewswith Cotton, Rowe, Thornhill, and Biggs, Bernstein had the opportunity to disavowthe threats and thus set the minds of the employees at rest.However, as I havefound above, Bernstein avoided giving a direct answer.The activities of the businessmen and Respondent's action in regard thereto beara striking resemblance to those involved inThe Colson Corporation v. N.L.R.B.,347F. 2d 128, 136-137 (C.A. 8), enfg. 148 NLRB 827.32 In that case the court said that"[t]here is no question but that the activities of the local businessmen were coercive."Regarding Respondent's purported repudiation of the businessmen's activities, thecourt noted that Respondent had posted a notice on its bulletin board as follows:We have heard that some local businessmen have spoken with some of ouremployees concerning the organization of this plant by a union.The Company wishes it known that this was done on the businessmen's owninitiative and that they were not authorized by the Company to speak on behalfof The Colson Corporation.33Upholding the Board's finding that this notice was inadequate to erase the impressionin the employees' minds of the connection between the employer and the business-men, the court said (347 F. 2d 128, 137):The record shows that the businessmen acted in Colson's interests. It isobvious from the statements made to the employees by the businessmen that thelatter feared increased costs to Colson might foice the company to leave town.Colson was aware of the activities of these citizens but made no effort to informthe employees that the businessmen were not acting for the company until Jan-"'Locke testified that he was merely using his good offices in doing so.I credit histestimony, but the fact remains that he did assist them in this regard and his conductled them to believe that he was close to the Respondent.i1The credited testimony of Clyda Faye Brown, an antiunion employee.iiThe one point of difference,viz,that some of the businessmen in that case had hada'prior connection with a subsidiary of the employer organized for the purpose of estab-lishing the plant, is not significant, as in the instant case the Respondent was askedspecificallywhether the businessmen's statements about plant closing were true and byfailing todisavow them, had ratified them.3In contrast to the instant case, the employer posted this notice without waiting to beasked whether the businessmen were speaking for the company. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDuary 28th.Dunagan was a frequent visitor at the plant even after the 30th ofNovember.The businessmen, through the use of CIDC [Caruthersville Indus-trialDevelopment Corporation], were instrumental in locating Colson in Ca-ruthersville.. . The January 28th notice was asserted to have been an effectiverevocation of any authority the businessmen might have had.The Board foundthat the notice was inadequate under the circumstances to erase the impressionin the employees' minds of the connection between Colson and the businessmen.The notice did not repudiate the previous unlawful conduct nor did it state thatsuch conduct was against company policy.The notice was not posted untilapproximately three weeks after the coercive conduct ofthe businessmen ... .The foregoing is peculiarly applicable to the instant case.That Bernstein was wellaware of the activities of the businessmen is evidenced by the fact that he showed noastonishment when the employees asked him about the statements of the business-men; rather, he attempted to explain the statements in relation to the interest of thebusinessmen in keeping the plant in Hamburg In sum, by his failure to repudiate theacts of the businessmen. Bernstein confiimed the employees' belief that the business-men were speaking for him and thereby ratified their action.34The same is true regarding the editorial and the full-page advertisement in theAshley County Leader.A distinction may be drawn between theeditorial and thefull-page advertisement.The editorial represented the opinion of the publisher ofthe newspaper, whereas, for ought the employees, knew, the advertisement, whichclearly threatened the close of the plant because of the Union, might have beenplaced in the paper by the Respondent.Regardless of the distinction, however, thefact is a large supply of newspapers were placed on the Respondent's premises, bothoutside and inside of the plant,with a sign saying "Free-take one." In these circum-stances it was reasonable for the employees to believe that the sentiments expressedin the newspaper were those of the RespondentRespondent could have disabusedthe employees of this belief, but it said nothing and by its silence affirmed and adoptedthese statements and thereby ratified them.In view of the foregoing, I find and conclude that Respondent by its conduct rati-fied the various threats that the plant would close if the Union were successful, inviolation of Section 8(a) (1) of the Act.c. InterrogationAs previously noted, about 2 weeks before the start of thehearing of the instantproceeding, a number of Respondent's employees were called into Respondent'soffice individually 35 and interviewed by Attorney Sutton.The interviews were conducted on the basis of a uniform questionnaire whichread as followsName1.Have you ever signed a union card for Amalgamated Clothing Workers ofAmerica'sANSWER:2.When you signed the card were you told that the card was not a vote forthe Union?ANSWER:"In support of its contention that it is not responsible for the activities and state-ments of the businessmen, Respondent relies on:Electra Manufacturing Company,148NLRB 494,Morehead City Garment Company, Inc.,94 NLRB 245;N L.R.B v. ArmcoDrainage&Metal Products,Inc.,Fabricating Division,220 F. 2d 573(C.A 8) ; and--Livingston Shirt Corporation,at al.,107 NLRB 400 These cases are clearly distinguish-able.In none of them was the employer asked point-blank by the employees whether thestatements of the businessmen were true.Consequently,they do not present a factualsituation in which the employer was specifically called upon to repudiate the statements,and by failing to do so could be deemed to have ratified them. To the contrary, inArmco"[t]he general manager of respondent...prior to this alleged statement, hadclearly stated to the employees,in answer to a question on this very point, and, apparently,to clear up unfounded rumors, that the Company would not close its plant if the unionwon" (220 F. 2d at p. 581).Similarly,inElectrathe local newspaper carried two an-nouncements by the employer that the plant would remain,and the union reprinted thesearticles in a leaflet which it issued.asExcept employee Caine who was interviewed at the same time as employee DonnaWoods. HAMBURG SHIRT CORPORATION5253.Were you told that the card did not obligate you to join the union?ANSWER:4.Were you told that the card was merely for the purpose of getting a chanceto vote on the union9ANSWER:5.Who presented the card to you?ANSWER:6.When did you sign the card?ANSWER-7After signing the card did you later wish to withdraw from the union afterfinding out what the card was?ANSWER-8.Did anything that any supervisor for the company did or said have any-thing to do with your withdrawal from the union?ANSWER:9.Did anything that any townspeople did or said have anything to do withyour withdrawal from the union?ANSWER:10.Were you contacted by any townspeople about the Union?ANSWER:11.Did any such person represent to you that he was acting for the company?ANSWER:12.Were you ever interrogated about your feeling about the Union by anysupervisor?ANSWER:13.Were you ever threatened with discharge or disciplinary action by anysupervisor because of the Union?ANSWER:14.Has any supervisor, or Mr. Bernstein ever threatened to close the plantor take any other action if the Union was voted in in your presence.ANSWER:15.Have any benefits been promised to you during the Union campaign?ANSWER:16.When you voted at the election on July 17, 1964, did you feel that youwere voting your own conviction without interference from any source?ANSWER:17.Did you feel that any action would be taken by the Company that wouldaffect you in any way if you voted for the Union?ANSWER:Attorney Sutton read the questions to the employees and recorded their answerson the questionnaires.When an employee complained that she did not understand aquestion, Attorney Sutton merely repeated the question.36At the end, the employeewas asked to sign the questionnaire.Three refused to do so.The complaint as amended charges that the foregoing interrogation was violative ofSection 8(a)(1) of the Act.Respondent defends on the ground that the interviewswere necessary in order to prepare for the hearing.The Board and the courts have held that, despite the inherent danger of coercion,where an employer has a legitimate interest to inquire, he may exercise the privilegeof interrogating employees on matters involving their Section 7 rights without incur-ring Section 8 (a) (1) liability, and that one of the purposes found to be legitimate isthe investigation of facts concerning issues raised in a complaint where such inter-rogation is necessary in preparing the employer's defense or trial of the case.The Court of Appeals for the Fifth Circuit has pointed out that "it is a matterof drawing a balance between the separable rights of the employer and the employees,delicate in all events, and one that requires the utmost in care and good faith on thepart of company counsel.... The line between proper preparation of a defense ina proceeding of this type and conduct prohibited by the Act is fine indeed."(N.L.R.B. v. Guild Industries Manufacturing and Paul A. Saad,321 F. 2d 108, 113,114.)The leading case on this subject isJoy Silk Mills, Inc. v. N.L.R B.,185 F. 2d 732,743 (C.A.D.C.) enfg. as modified 85 NLRB 1263 cert. denied 341 U.S. 914. Inthat case the court held:The Board has held that "an employer is privileged to interview employeesfor the purpose of discovering facts within the limits of theissuesraised by aOne employee complained to him that some of the questions could not be answeredwith a "Yes" or a "No." 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint, where the employer, or its counsel, does so for the purpose of pre-paring its case for trial and does not go beyond the necessities of such prepara-tion to pry into matters of union membership, to discuss the nature or extentof union activity, to dissuade employees from joining orremainingmembers ofa union, or otherwise to interfere with the statutory right to self-organization."May Department Stores Co.,70 NLRB 94, 95.Apparently thisrulemeansthat an employer may question his employees inpreparation for a hearing but is restricted to questions relevant to the charges ofunfair labor practice and of sufficient probative value to justify the risk ofintimi-dation which interrogation as to union matters necessarily entails; and that evensuch questions may not be asked where there is purposeful intimidation ofemployees. Such a standard assumes that interrogation of employees concerningtheir union activities is, of itself, coercive, but that fairness to the employerrequires that a limited amount of such questioning be permitted despite thepossible restraint which may result.We think that the standard established by the Board, as just described, is areasonable one, and aptly designed to carry out the purpose of the Act.More recently the Board has restated the specific guidelines as follows:In allowing an employer the privilege of ascertaining the necessary facts fromemployees in these given circumstances, the Board and courts have establishedspecific safeguards designed to minimize the coercive impact of such employerinterrogation.Thus, the employer must communicate to the employee the pur-pose of the questioning, assure him that no reprisal will take place, and obtainhis participation on a voluntary basis; the questioning must occur in a contextfree from employer hostility to union organization and must not be itself coercivein nature;and the questions must not exceed the necessities of the legitimate pur-pose by prying into other union matters, eliciting information concerning anemployee's subjective state of mind, or otherwise interfering with the statutoryrights of employees.When an employer transgresses the boundaries of thesesafeguards, he loses the benefits of the privilege.(Johnny's Poultry Co.,146NLRB 770, 775.) 87An analysis of the testimony concerning the interviews reveals that all of thenecessarysafeguards were notobserved.Thirty-two witnesses testified that they had been interviewed. Six testified merelythat they had been interviewed, but did not testify regarding the manner of the inter-view.As to the purpose of the interview, 13 testified that they were told what thepurpose of the interview was, while only 3 testified that they were not told or did notremember being told. In view of the overwhelming preponderance on this phase ofthe issue, I am satisfied that Attorney Sutton did apprise the employees of the purposeof the interview, and I so find.As to whether the employees interviewed participatedon a voluntary basis, 13 testified that they were not told that they had to answer thequestions, and 6 that they did not remember being so told, while only 6 testifiedaffirmatively that they received such assurance. As to whether Attorney Suttonassuredthem that the Respondent would take no reprisals again them if they failed tocooperate with him, 13 witnesses testified that they did not receive such assurance, and7 did not remember Attorney Sutton's giving them any such assurance, while only 3testified that they were so assured. In view of all the foregoing, I find that Respondentdid not provide all of the necessary safeguards when many of the employees wereinterviewed.Valley Gold Dairies, Inc., et al.,152 NLRB 1470.Some of the questions went beyond the scope of the permissible area of interroga-tion.Questions Nos. 7, 8, 9, 16, and 17 were inquiries into the employee's subjectivestate of mind.Questions such as these were held to be violative of the Act inJoySilkMills, supra.The court there pointed out (185 F. 2d at 743-744):The questions which have here been held violative of the Act, while perhapsrelevant to the charges made against the employer, would yield little in the wayof proof as to whether or not unfair labor practices had been committed. Thisis especially true of those which deal with the employee's subjective state of mind,such as questions 7, 8, 14, 21, and 25. SeeN.L.R.B. v. Donnelly Garment Co.,330 U.S. 219, 230-231, 67 S. Ct. 756, 91 L. Ed. 854. It has been held that an37The Court of Appeals for the Eighth Circuit recently denied enforcement of theBoard's decision inJohnn4e's Poultry Co.,146 NLRB 770. However, it should be notedthat the court did not disagree with the standards set forth above, but denied enforce-ment on the ground that "the Board's determination on thisissue isnot supported bysubstantial evidence."N.L.R.B. v. Johnn4e's Poultry Co., and John Bishop Poultry Co.,344 F. 2d 617 (C.A. 8). HAMBURGSHIRTCORPORATION527employee's thoughts (or after-thoughts) as to whyhe signed a unioncard, andwhat he thought that card meant, cannot negative the overt action of havingsigneda carddesignating a union asbargaining agent.N.L.R.B. v. SunshineMining Co.,9 Cir., 110 F. 2d 780, 790;N.L.R.B. v. Consolidated Machine ToolCorp.,67 N.L.R.B. 737, 739, enforced 163 F. 2d 376, certiorari denied 332 U.S.824, 68 S. Ct. 164, 92 L. Ed. 399. Similarly it has been consistently held thatthe questionis notwhether an employee actually felt intimidated but whether theemployer engaged in conduct which may reasonably be said totend to interferewith the free exercise of employee rights under the Act.N.L.R B. v. Link-BeltCo.,311 U S. 584, 588, 61 S. Ct. 358, 85 L. Ed. 368;N.L.R.B. v. Ford,6 Cir.,170 F. 2d 735, 738.We think the Board was justified in its conclusionthat ques-tions 7 through 14, 21, and 25 were violative of section8(a)(1), in that theevidence which could be garnered from that questioning would be ofso littleprobative value as not to warrant the risk of infringing upon employeerights.The foregoinglanguage canbe applied withequalforce to thequestions which Ihave designated above, which inquired into the employee's state of mind and theanswers towhich would have no probative value at the hearing.I am thereforeconstrained to findand concludethatin askingquestions Nos. 7, 8, 9, 16, and 17,Respondent's attorney exceeded the permissible limits of a pretrialinterview andthereby violated Section 8(a) (1) of the Act.I also find objectionable question No. 5: "Who presented the card to you?" Thisquestion would have relevance to the issues only if the employee answeredquestionNo. 4 in the affirmative.Otherwise, it was an inquiry intothe unionactivity ofanother employee, which is clearly prohibited.I have been considerably troubled by the fact that three of thequestions whichwere relevant to the issues in the hearing, viz, Nos. 2, 3, and 4, wereleading andsuggestive.Such questions could reasonably: (1) suggestto the employee theanswer that the employer wants him to give; and/or (2) suggest that the facts statedin the question may have occurred and thereby tend to conditionhismind whenhe testifies at the hearing.While the use of such leading and suggestive question might be considered astuteinvestigative practice where private litigation is involved, it must be rememberedthat the proceedings before the Board affect the public interest,and, asthe Board andthe courts have held, the employer is limited in the procedures he may follow inpretrial interviews.In most private litigation, neither partyis in a position to exertdirect and powerful pressures on potential witnesses for the other party.However,in Board proceedings such as this one, the employer has the powerto discharge,withhold promotion, or otherwise penalize potential or actualwitnesses for theGeneral Counsel, and employers have discharged employees both for filingchargesand for giving testimony.Employee knowledge that suchpower exists and can beexercised is unavoidable.Consequently, the employee whose livelihoodmay dependon his pleasing his employer may be more amenable to the suggestions of his employ-er's counsel than an independent witness in private litigation would be.Thus theuse of such questions interferes with the employee's rights guaranteed by Section 7of the Act in that by their suggestive nature, they may affect the testimony whichthe employee will give if called as a witness at the hearing and thereby "has atendency to deprive employees of vindication by the Board of their statutory rights."(Winn-Dixie Stores, Inc., and Winn-Dixie Greenville, Inc.,128 NLRB 574, 579.)CfAlterman Transport Lines, Inc.,127 NLRB 803, 804;Sunshine Art Studios, Inc.,152 NLRB 565.Moreover, the use of these questions suggests that the purpose of theinterrogationwas not preparation for trial in the sense that Respondent was trying to find outwhat various employees knew of, and might testify as to, the mattersin issue.For,ifRespondent were genuinely interested in determining the circumstances underwhich each card was signed, such information could have been secured by the useof questions which did not suggest the answer that Respondent desired, such as:"What, if anything, were you told when you were asked to sign?" Or, "What, if any-thing, were you told as to what the purpose of the card was9" Instead, the interroga-tion appears to have been a conscious attempt to compromise witnesses who might becalled by the General Counsel, by laying the basis for a future impeachment throughthe use of cleverly contrived leading questions. In these questions, the choice oflanguage was that of Respondent's attorney, and it is clear from the record that asubstantial number of the employees interviewed did not fully comprehend the pre-cise thrustof the questions.Thus, many of the employees testified that they wereeither unaware of theword "merely" in question No. 4, or didnot understand its 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignificance.And it is perhaps significant that the employees were not given thequestionnaire to read, but were asked the questions orally, for in reading a questiona person can concentrate more readily on each word, whereas when the question isput orally this is not feasible.So far as I can determine the question whether the use of leading and suggestivequestions in a pretrial interview violates Section 8(a)(1) of the Act is one of firstimpression.And I recognize that it may be difficult to police pretrial interviews todetermine whether attempts to influence the testimony of employees were made.Indeed, it is conceivable that there may be other methods to influence anemployee's statement given in a pretrial interview.But this should not deter usfrom holding violative of the Act a pretrial interview where it is plain thatleading and suggestive questions were used.For the reasons discussed above, Iam compelled to find and conclude that by the use of questions Nos. 2, 3, and4,Respondent violated Section 8(a)(1) of the Act.d. SurveillanceThe allegation of Respondent's surveillanceof theunion meetingat theroadsidepark on June 23, is not supported by evidence and should be dismissed. PlantManagerGrantham's conductin ridingby the meeting place was fora legitimatepurpose and not for the purpose of surveillance.Similarly,his presence at theKent Motel Restaurant when aunion meeting was beingheld inthe private diningroom was not shown to be for the purposeof surveillance.I am satisfied thatGrantham and his wife were in the restaurant for the purpose of having dinnerthere.Accordingly, the complaint should be dismissed as to thisallegation also.2.As to the discharges of Taylor, Streeter, and Leasurea.Lula TaylorTaylor was employed by the Respondent on February 22, 1963, and worked as afeller until her discharge on June 30, 1964. She was discharged without warningon Tuesday, although the pay period ended on Friday, July 4.Taylor was one of the most active union proponents.During the weekend follow-ing the first union meeting she telephoned between 25 and 40 employeesto explainthe benefits of having a union.Respondent was aware of her union membershipand activity.On June 1 she signed up eight employees before work started, whileSupervisor Curtis was watching.She was a member of the organizingcommitteeand as such signed the telegram of June 1.Taylor was consistently the highest producer among the fellers, except for thelast pay period when her production was exceeded slightly by Hughes (Meeks).Thus, Respondent's records for the fellers for the payperiods beginningMarch 9,show the following:Taylor 3°----------7196717471897282Hughes -----------5162646869696784Swan-------------3947504752535261Norrell------------48583456615851She had less repairs than the other operators, received special assignments to dodifficult work that others could not perform, and helped other operators. She wascomplimented on her production by Supervisors Jackie Grantham, Curtis, and Riley.The last occasion was 2 or 3 weeks before her discharge, when she was commendedby Supervisor Curtis.39After Taylor's discharge, the remaining fellers workedovertime for 2 weeks, working 1 hour extra each day and on Saturdays until dinner.3s In its cross-examination of Taylor, Respondent made a misleading attempt to showthat for the payroll period of June 1 to 13, Taylor's makeup (difference between actualproduction and hourly wage) was $45.34, far in excess of that of Norrell whose makeupwas only $16 94.However, as is evidenced by Respondent's own records, Taylor workedin excess of 85 hours during that period, while Norrell worked only 23 hoursThus, onan hourly average, Taylor's makeup was only 53 cents as against 73 cents for Norrell.31The uncontradicted testimony of Taylor HAMBURG SHIRT CORPORATION529When Plant Manager Grantham testified at the outset of the hearing, he testifiedthatTaylor was discharged because of "low production." 40After the GeneralCounsel had proved that Taylor was the highest producer among the fellers andproduced substantially more than the fellers who were not discharged, Granthamagain took the stand and ascribed additional reasons for Taylor's discharge, viz, thatTaylor had told people in the community that Grantham was going out sociallywith girls who had had their red marks removed; that while others had improvedcontinually, Taylor had not; and that Taylor had told him that the production quotacould never be made.The record is convincing that the reasons advanced by Grantham toward the endof the hearing were purely afterthoughts.Thus Grantham testified that Locke hadtold him in May that Taylor had accused him of going with the girls.Yet Granthamdid not discharge Taylor until June 30.Manifestly, if this were a basis for Taylor'sdischarge, Grantham would have reacted with righteous indignation and would havedischarged her at once.Apparently, then, Grantham did not consider it "of suffi-cient importance to warrant a discharge at the time ... [it] occurred"(N.L.R.B. v.Greensboro Coca Cola Bottling Company,180 F. 2d 840, 843 (C.A. 4)).The second reason advanced, viz, that Taylor was not improving, is not supportedby Respondent's records.Thus, for the pay period beginning May 18, her productionexceeded her prior average, then dropped to approximately her average for the nextpay period, and again rose in her last pay period.41Moreover, the fact remainsthat until the last pay period she was still the highest producer among the fellers.Nor did the other fellers, with the exception of Hughes, show any significant orsteady improvement, and clearly were far below Taylor in production.42The lastreason advanced by Grantham fares no better.Taylor's statement that the produc-tion quota could never be made appears to be substantiated not only by Respondent'saction in reducing the quota after Taylor left, but it is also supported by Grantham'sadmission in his speech of June 5 that some of the quotas were too high and wouldbe restudied and by the statement of Supervisor Riley that she did not think shecould do any better than the fellers were doing.43 It is thus apparent that none ofthe reasons advanced by Plant Manager Grantham for Taylor's discharge was thetrue reason.Rather, I am convinced that each of these reasons is purely a pretextfor a discriminatory discharge.Taylor was a known union adherent, and her dis-charge during a pay period and at a time when it was necessary for the other fellersto work overtime in order to make up for the loss of Taylor's production demonstratesquite clearly that her discharge was because of her union membership and activity,and I so find.b.Betty J. StreeterStreeter began her employment with the Respondent on March 29, 1963, and forapproximately a year before her discharge on June 30, 1964, worked on top-stitchingcuffs.Like Taylor, she was discharged during a pay period.Like Taylor, Streeterwas an active union adherent, a fact which was known to Respondent.On twooccasions, both within a week before she was fired, she spoke in favor of the Unionto other employees.On the second occasion, a day or so before she was fired,Supervisor Rankin was present.44Unlike Taylor, however, Streeter was not a fastoperator.When the red mark system was in effect, she had received one red mark.Respondent's stated reason for Streeter's discharge is low production, and PlantManager Grantham sought to justify her discharge by comparing her production40 In an attempt to support Grantham's testimony, Respondent brought out the factthat, when Taylor reapplied for employment and filled out Respondent's application form,she put down as the reason for her previous discharge "low production." I do not con-sider this as an admission that her production was low. This was the reason given toher by Plant Manager Grantham when he discharged her, and an employee reapplyingfor a job could have no real expectancy of being rehired if she put down a different reasonfor her discharge, as for example, that she had been discharged for union activity.41 In view of the foregoing I do not attach any significance to the fact that Taylor wasafraid she would be fired in April, at a time when the red mark system was in effect,for failing to improve her production.4aAs the General Counsel aptly suggests, this reason is analogous to the manager of abaseball team benching a player because, although he was the team's leading hitter, hewas not improving his batting average.4sThe rncontradicted testimony of Hughes.44Nesbitt, Plant Manager Grantham's cousin, was present on both occasions. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith that of the other employees doing this work, Watt and Hale 45However, ananalysis of Respondent's records offered in support of this comparison shows thatStreeter's production compares favorably with that of the other employees.Thus,for the last five pay periods preceding her discharge, Streeter's production averaged:60, 65, 62, 62, and 62.46During the same period, Watt's production averaged 55,58, 64, 57, and 45. Thus, Streeter's production exceeded that of Watt for four outof five pay periods.47Nor was Watt's subsequent production record significantlyhigher, averaging: 60, 60, 64, 54, 62, 76, 67, 79, and 67, despite the fact that on orabout September 15, 1964, the top stitching quota was lowered from 200 to 175dozen per day.An analysis of Hale's production shows that although in her lastfive pay periods she achieved production of 77, 84, 89, 95, and 78, these figures arebased upon the reduced production quota of 175 dozen, whereas Streeter's produc-tion is based upon a quota of 200 dozen48Obviously, Streeter was not an outstanding operator, as was Taylor.Neverthe-less, her production compared favorably with that of Watt, the other operator whotop stitchedcuffs.Certainly it was not so poor as to warrant her precipitate dis-charge in the middle of a payroll period.On the other hand, Streeter had madeknown in Supervisor Rankin's presence her union adherence 2 or 3 days before thedischarge.Considering all of the foregoing, I find and conclude that the reason as-signed by Respondent for Streeteer's discharge was merely a pretext and that thetrue reason for her discharge was her known union adherence.By suchaction,Respondent violated Section 8 (a) (3) of the Act.c.Carrie LeasureLeasure, the third employee discharged without warning on June 30, allegedly forlow production, had worked for the Respondent for 13 months, most of the timeon yoking. She had signed a union card and had talked to several employees aboutjoining the Union.On June 8, at the courthouse meeting, she signed a withdrawalcard after Locke had spoken about the fact that two other plants had closed becauseof the advent of a union.49Thereafter, she apparently had a change of heart andspoke to employees, including Clyda Faye Brown, a pronounced antiunion employee,about union benefits and told them about her husband's favorable experience as aunion member.Leasure was an average, though careful, producer.50 She had received one redmark when the red mark system was in effect.-51However, there is ample evidencethat Leasure was handicapped by working with inferior equipment and that Respond-ent failed and refused to remedy this situation.Thus, the uncontradicted evidenceis that Leasure was doing yoking work on a pocket-setting machine. Furthermore,the machines of Christine Riley and Skinner, the other yokers, were equipped witha cutting attachment and yoking table and bar which Leasure's machine did not have.Thus, instead of putting the shirts under the bar on a yoking table and flipping themover as she finished them, Leasure had to put them on the back of a chair and keepone knee on the chair to prevent it from toppling over.On some occasions, thechair did fall over and she would have to pick up the shirts and restack them.Aftereach bundle, Leasure had to take time to cut the threads which joined all the shirtsin the bundle, and then shake the bundle and straighten each shirt individually.16As in the case of Taylor, Respondent brought out the fact that Streeter in applyingfor reemployment after her discharge had stated on her application that the reason forher discharge was low production.For reasons previously stated, I do not considerthis to be admission on her part that she was, in fact, discharged for low production.1eThe figures represent cents per hour earnings.17 Itmay be noted that Watt did not commence working for the Respondent untilSeptember 30, 1963, some 7 months after Streeter.This, however, is not significant, asWatt's training period had ended long before the periods used for comparison purposes.18Hale was put on top-stitching cuffs after Streeter's discharge.However, the produc-tion figures cited above were achieved after her training period had ended."The record does not show that Respondentwas aware of the fact that she had signeda withdrawal card.60 She testified without contradiction that since moving into the new plant (approxi-mately 7 weeks before her discharge) she had only six shirts returned to her for repairs.m She had originally worked as a pocket setter, but was transferred to yoking becauseshe did not do well as a pocket setter. HAMBURG SHIRT CORPORATION531Becausetheirmachines were equipped with a cutting attachment and yoking tableand bar, Riley and Skinner did not have to take time to perform these extra opera-tions.Leasure testified that the added work cost her an hour or more per day.52Leasure admittedly made several requests for a yoking table and bar and was toldby both Grantham and Supervisor Riley that they would try to get her one "whenwe got around to it."The last time she asked for one was 1 week before herdischarge.It is quite apparent that Respondent was well aware of the handicap under whichLeasure was operating and tolerated her comparatively low production for anextended period.Consequently, it is astonishing that Respondent should suddenlyfind her production so unsatisfactory as to warrant a discharge without warning inthe middle of the pay period, at the same time when it discharged two other knownunion adherents.53 In view of all the foregoing, I find and conclude that low pro-duction was not the real reason for Leasure's sudden discharge.Rather, I am con-vinced that the reason assigned was merely a pretext and Leasure was, in fact, dis-charged because of her adherence to, and activity on behalf of, the Union, inviolation of Section 8 (a) (3) of the Act.3.As to the discharges of Cotton, Biggs, and JacksonIn his speech of July 16, Bernstein told the employees that the prior terminationswere for the benefit of all the employees and that he was satisfied with the productionof everybody remaining and that they did not need to worry about their jobs.54However, on August 27, Plant Manager Grantham made a speech to the employeesin which he said that there was agitation in the plant and that such agitation wouldhave to stop or the guilty persons would be fired.On August 28, despite Bernstein'searlier assurance that he was satisfied with everybody's production, Respondent dis-charged employees Cotton, Biggs, and Jackson, allegedly for low production.a. Imogene CottonCotton started to work for the Respondent on February 18, 1964, and wasemployed as a trimmer.Her adherence to the Union was known to the Respondentat the time of her discharge, as she was named in objections Nos. 4 and 12, filed bythe Union to the conduct of the election.Also, when she and Margie Rowe inter-viewed Bernstein in the office the day before the election, Cotton indicated toBernstein that she had had some pleasant experiences working in a union shop.Plant Manager Grantham testified that she was discharged because of low produc-tion.The record does not substantiate this reason.While admittedly she was pro-ducing less than trimmers Bozeman, Pennington, and Rowe, an analysis of Respond-ent's records demonstrates that she produced more than trimmers Foster andWilliamson.The comparison of Cotton's production with that of Foster andWilliamson for the pay periods beginning May 4, until Cotton's discharge is asfollows:Cotton ------------7259798780828072Williamson------_5046766763616662Foster-------------675878s077767169Although Cotton's production exceeded that of Williamson and Foster, the latterwere not discharged. I find and conclude that low production was not the realreason for Cotton's discharge, but was merely a pretext.Cotton was discharged52 Supervisor Riley testified that Leasure lost a very few minutes a day because of theadditional operation.I am of the opinion that Leasure was more qualified to testify asto the amount of time lost, and I credit her version. Supervisor Riley also testified thatshe put Leasure on Christine Riley's machine one day and that Leasure told her shethought she could do better on her own.However, Supervisor Riley admitted that ittakes about 2 or 3 days to get used to a yoking machine with a bar on it.55As in the case of Taylor and Streeter, Respondent brought out the fact that Leasurein applying for reemployment after her discharge had stated that the reason for her dis-charge was low productionFor the reasons previously stated, I do not consider thisto be an admission on her part that she was, in fact, discharged for low production.'4 The credited testimony of Dodd, Cotton, Merlene Swan, and Biggs.217-919-66-vol. 15 6-3 5 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of her adherence to the Union. Even though the election had already beenheld and the Union had been defeated, the fact is that on August 19, the RegionalDirector had recommended that the election be set aside and a new election bedirected.Respondent was therefore faced with the possibility of another electionand a resurgence of union activity. In this posture, by discharging Cotton, it riditself of another union adherent.Respondent thereby violated Section 8(a)(3) ofthe Act, and I so find.b.Gay Nell BiggsBiggs began to work for the Respondent in September 1963, and was employedas a presser.She was a known union adherent. On or about July 3, she had toldSupervisor Howell that she was on the organizing committee and was working toorganize the plant. In addition, she was referred to in objection No. 9 filed bythe Union to the conduct of the election.As in the case of the other dischargees, Plant Manager Grantham testified thatBiggs was discharged because of low production.Biggs was an average producer,but the record indicates that a presser's production could be affected by differencesin the material of the shirts and the sizes of the shirts which a supervisor distributedto the various pressers.Thus, Biggs testified without contradiction that the medium-sized shirts are the easiest to work on, and the small and large sizes are harder to doand take longer.Supervisor Howell favored Denton who outproduced Biggs, andCarter whose production, after the end of her training period, was far below that ofBiggs.Also, Supervisor Howell assisted Carter by buttoning shirts for her, number-ing collar strips, and pressing for her.55 It is significant that both Carter andDenton in their interview with Bernstein had expressed their appreciation to him fortheir jobs,56 and therefore could be consideied as loyal employees.It is apparent that if production were the criterion for discharge, Carter, ratherthan Biggs, would have been discharged.For the last three pay periods (afterCarter's training period had ended) Biggs far outproduced Carter:CarterHfl8260Biggs -----------------------Nor was Biggs' production significantly different from that of Carpenter who wasalso retained.57While Biggs' production was not high, it was not low comparedto that of Carter and did not warrant a precipitate discharge. I am convinced thather discharge, like that of Cotton was motivated by her union adherence, in viola-tion of Section 8(a)(3) of the Act, and I so find.c.DianneJacksonJackson, whose performance records are carried by the Respondent under hermaiden name of Glennon, was employed by the Respondent in March 1963 as acuff closer.She was a member of the Union, and on the day of the election wasseen by Bernstein in the company of the Union's organizing committee, NationalRepresentative Hebner, and Union Officials Cohen and Metker 58While Jackson was one of the slower producers among the four cuff closers,59 therecord shows that within 3 weeks before her discharge, she had been complimentedesThe credited and uncontradicted testimony of Thornhill51The credited and uncontradicted testimony of Thornhillc The comparison of Biggs' production with that of Carpenter for the pay periods be-ginning May 4 is as follows-Biggs -----------------------971001069595858288Carpenter-__-__929697949288879558The credited testimony of Jackson, Miller, and Holland°Plant Manager Grantham testified that on one occasion (date not specified) he hadtold Jackson that she had entirely too much makeup work and that if she could not bringitdown she would be dischargedHowever, Jackson testified in rebuttal that the onlytime Grantham spoke to her alone was in the summer of 1903, when on the previwns dayhe had talked to the cuff closers as a group about improving, their productionJacksonhad been absent that day, and Grantham spoke to her on the following day when shereturned to work HAMBURG SHIRT CORPORATION533by Supervisor Riley who later told Miller that she thought that Jacksonwas goingto be a good cuff closer.Also, about a week before the discharge, when Jacksonspoke to Supervisor Riley about a possible layoff, Supervisor Riley assured her thatshe did more shirts than Vlrgie Bussell, and if she was going to lay off anybodyitwould beBussell.60As is apparent from the Respondent's production records, Supervisor Riley wasapparently mistaken in believing that Jackson's production was significantly greaterthan that of Bussell.An analysis of Respondent's production records for the payperiods since May 4 indicates that the two employees were producing approximatelythe same amount:AverageJackson. -------60767869708583837538Bussell.--------78626172768588797538It is also apparent from the foregoing analysis that Jackson was earning an averageof 70 cents an hour when Bernstein made his speech on July 8, assuring the employ-ees that everybody was making satisfactory progress.For the next three pay periodsshe produced an average of 83 cents, a substantial increase.One may well ask:If a rate of 70 cents an hour was satisfactory in July, why did a rate of 83 centsan hour suddenly become unacceptable 6 weeks later?If the reason assigned for the discharge of Jackson were a shortage of worknecessitating the layoff of one of the four cuff closers, Respondent might be able tojustify retaining Bussell over Jackson,as the production of both of these employeeswas approximately the same.However,thiswas not the reason assigned for dis-charging Jackson;rather it was Jackson's low production.Since Jackson's produc-tion was slightly greater than that of Bussell,it is apparent that low production wasnot the real reason for the discharge.Considering the fact that Jackson was dis-charged in the middle of a pay period at the same time as Cotton and Biggs, twoactive union adherents, I am compelled to conclude that it was her union member-ship that was the real reason for her discharge, and I so find.Accordingly,Respondent violated Section 8(a)(3) by discharging Jackson.4.As to the layoff of WilliamsWilliams was employed as a sleever and began to work for the Respondent onFebruary 20, 1963. She worked last on August 21, 1964,when she was taken illwith pneumonia.She returned to work on September 21, and was told by PlantManager Grantham that she had been laid off.61Next toTaylor,Williams was the most active union adherent.She had invitedemployees to come to the first union organizing committee meeting at the roadsidepark on May 29. In addition,she distributed union cards and secured approximately10 signatures.Respondent was aware of her adherence to the Union.Her nameappeared on the union telegram of June 1 (and a subsequent one sent September 2)as a member of the union organizing committee.In addition,during the interviewwith Bernstein just prior to the election, when Williams complained about the foldingattachment on her machine,she told him that the maladjusted folding attachmentaffected her production and would probably be used by Respondent as an excuse tofire her because of union activity.PlantManager Grantham testified that : Williams' employment was terminatedbecause she operated a surging machine, and that the use of Burgers had been dis-continued.Toward the end of the hearing, Grantham testified that he intended torecallWilliams"when I find something that I figure she can do,which will have tobe a straight needle machine."66The uncontradicted testimony of Jackson,corroborated by Miller61There is a suggestion in Respondent's cross-examination of Williamsthat the doctor'sstatement which she presented to Grantham when she sought to return to work on Sep-tember 21, was not in accordance with Respondent's rules, because it was not written onthe doctor's letterhead.However, Grantham admitted later that this had nothing todo with his failure to reinstate her 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Williams was hired, the sleeving operations was performedon a surgingmachine.Later, Respondent gradually eliminated the surging machines and replacedthem with folding machines.62While operating a surging machine, Williams wasthe fastest operator.63Eventually,Williams was placed on a folding machine.However, she had difficulty in obtaining production because the folding attachmentwas not properly adjusted.Williams complained about the folding attachment, andBernstein stated that he would have the machine fixed even if it were necessary toprocure special help from Little Rock.However, nothing was done. Because ofthe condition of the folding machine, Williams divided her time between the foldingmachine and the surging machine.After Williams' layoff, Jeffers, who worked onWilliams' folding machine, also had difficulty because of the maladjusted foldingattachment.Curtis,Respondent's mechanic, took the folding attachment off andworked on it. It was finally adjusted.64Williams reapplied for a job on October 7, but was not hired, despite the factthat since her layoff, Respondent has hired many employees for various sewing jobsincluding four on sleeving.65As previously noted, Grantham testified that heintended to reinstateWilliams "when I find something that I figure she can do,which will have to be a straight needle machine." I find no basis in the record forthe precondition stated by Grantham. In view of her high production on a surgerand Respondent's failure to adjust the folding attachment when she operated a foldingmachine, there is no showing that Williams was incapable of operating other typesof sewing machines.Also, Bardin, a sleever who had been laid off on September 18,was recalled on October 27, without requiring her to reapply, although Williamsadmittedly had outproduced Bardin.66Respondent argues that its failure to recall Williams before Bardin cannot beascribed toWilliams' union activity. It points to the fact that Bardinwas also amember of the Union, a fact known to Respondent when it recalled Bardin, byvirtue of the fact that Bardin's name had been mentioned in charges filed againstthe Respondent.Respondent also states in its brief that, since the hearing, Williamshas been recalled to operate a surger and argues that if her layoff and Respondent'sfailure to recall her sooner were due to her union activity, Respondent would nothave recalled her at all.The argument is fallacious.First, it compares only therecall of Bardin and Williams, and ignores the fact that in the interim Respondenthad hired new employees as sleevers and to operate other sewing machines. Second,the facts underlying the argument are equally capable of supporting the conclusionthat Respondent may have decreed a longer layoff for Williams who was one ofthe most active union workers, while Bardin's union activity was limitedto signinga card.In sum,I find and conclude that the Respondent's layoff of Williams and itsfailure to recall her while hiring other employees was discriminatorily motivatedin violation of Section 8 (a) (3) of the Act.5.As to Respondent's refusal to recognizethe Uniona.The Union's majorityAs previouslynoted,by June 5, when it madeitsdemand for recognition, theUnion had signed up 92 out of a total of 123 productionand maintenance employees52The surging machine, attaches the sleeves to the body of the shirt in the same manneras sleeves on men's jackets are sewed on to the coat, whereas a folding machine makes2 parallel rows of stitches.Both machines are double-needle machines;on a surger, oneneedle is behind the other, while on a folding machine they are side by side.The fold-ing machine has an attachment called a folder which is bolted onto the machine andguides both pieces of the material to the needles,whereas on the surger, the operator putsboth pieces of the material together manually and then sews them together.83The credited testimony of Williams, corroborated by Hughes and Hammil.64The credited testimony of Marcell Norrell, after Plant Manager Grantham testifiedevasively that if there were any repairs performed on the machine, he did not knowabout it.85 Indeed, two new employees started to work on theveryday that Williams was laid off.66Grantham stated that he called Bardin back in preference to Williams because thelatter had too much absenteeism.Although Grantham told Williams that he would recallher after Bardin, he said nothing to her about absenteeism. HAMBURG SHIRT CORPORATION535in the appropriate unit.67Respondent,however,contends that a majority of theemployees did not designate the Union as its bargaining representative because agreat number of those who signed the union cards did so on the basis of misrepre-sentations as to the purpose and the effect of the cards,and consequently such cardswere not valid designations.Before analyzing the testimony in this regard, it shouldbe recalled that the card had a twofold purpose:(1) it was an application for mem-bership in the Union,and (2)it appointed the Union to represent and negotiate forthe signer in all matters pertaining to wages, hours,and other conditions of employ-ment.As to the first purpose of the card,Respondent points to the fact that anumber of employees testified that they were told that the card did obligate themto the Union.However, even though the cards was not valid as an application formembership,itsvalidity as a designation of the Union as bargaining representativewas not affected thereby.Greenfield Components Corporation,135 NLRB 479, 490,enfd. 317 F. 2d 85 (C.A.1);Continental Oil Company v. N.L.R.B.,113 F. 2d473, 480 (C.A. 10). Thusthe SupremeCourtpointed out inFordMotor Companyv. Huffman,345 U.S. 330, 338:A bargaining representative,under the National Labor Relations Act, asamended, often is a labor organization but it is not essential that it be such.The employees represented often are members of the labor organization whichrepresents them at the bargaining table, but it is not essential that they be such.With regard to the second stated purpose of the card,viz, the designation of theUnion as bargaining representative,the Board in several recent cases has made itclear that the representation of a union official or soliciting employee that the cardwas for the purpose of securing an election,does not invalidate the designation ofthe Unionas the bargaining representative,unless the representation relied on bythe signer was to the effect that this was theonlypurpose of the card.CumberlandShoe Corporation,144 NLRB 1268, amended by unpublished order dated January 13,1964,S.N.C. Manufacturing Co., Inc.,147 NLRB809, enfdsub nom. InternationalUnion of Electricians, Radio and Machine Workers, AFL-CIO v. N.L.R.B.,352F. 2d 361 (C A.D.C.);Gotham Shoe Manufacturing Co., Inc.,149 NLRB 862;Boot-SterManufacturing Company, Inc.,149 NLRB 933.In evaluating the testimony of employees regarding any allegedmisrepresenta-tionsmade to them,I have considered the testimony of each witness as a whole.Since most of the witnesses appeared to be unsophisticated in semantics,I do notconsider as reliable the affirmative answers which they gave in response to leadingand suggestive questions propounded by Respondent's counsel, where such answersappear to be in conflict with the rest of their testimony.Thus, after testifying towhat they had been told as to the purpose of the card (e g., to get an election), thewitnesses were then asked by Respondent's counsel: "Were you told that this wasthe only purpose of the card?"Many replied in the affirmative.Yet itisclearfrom their subsequent interrogation by counsel for the General Counsel that whatthey meant was that what they had testified to was all that they had been told, andthat the person who had solicited them to sign did not affirmatively tell them thatthiswas the only purpose of the card. I believe that the truth is best revealed bythat portion of the testimony in which each witness stated in her own words whatshe was told when she was asked to sign the union card.ss For the same reason, Ie7The appropriate unit as set forth in the stipulation for certification upon consentelection consists of: all production and maintenance employees,excluding office clericalemployees,professional employees,guards, and supervisors as defined in the Act.In determining the number of employees in this unit,I have excluded employee Fair-child who signed a union card but was terminated on June 2 before the Union made itsdemand for recognition.Also excluded are Supervisors Rankin,Curtis,Howell,JackieGrantham,and Riley,Walter Rayburn who is a guard within the meaning of the Act,and office employeesBetty Hobbs and Lowry.a° In this connection,I note the Board's recent statement inCumberland Shoe Corpo-ration,144 NLRB 1268,footnote 3, added by unpublished order issued January 13, 1964,amending the Board's Decision and OrderThe record indicates that the testimony to this effect consisted of affirmative re-sponses by the signatories to leading questions propounded by Respondent's counsel,upon cross-examination,as to whether they were told that the purpose of the cardswas to secure an election.We do not deem such testimony sufficient to controvertthe statement of the purpose and effect of such cards contained on the face thereof,nor do we consider it inconsistent with an'understanding that the cards serve thedual purpose of designating a representative and of securing an election. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDgive no weight to what might otherwise be impeachment consistingof conflictinganswers given to Attorney Sutton's questionnaire during the pretrialinterviews.In particular, the employees interviewed were asked:4.Were you told that the card wasmerelyfor the purpose ofgetting a chanceto vote on the union? [Emphasis supplied.]Most of those interviewed answered in the affirmative.Yet when theytestified, itbecame clear that they did not understand the significance of "merely" in thequestion.I find that 68 employeessigned unioncards without any misrepresentation madeto them concerning the purpose and effect of the card as a designation of representa-tives.Thus, 16 employees:Banks, Golden, Hagood, Harville, Holland, MerleneSwan, Joyce Pennington, Dodd, Rial, Taylor, Thornhill, Williams, Hughes, ChristineCarpenter, Johnson, and Bellott, were present at the initial meeting ofthe organizingcommittee on May 29 at the roadside park when National Representative Hebner readthe card to them and had the employees, themselves, read the card, and told themthat the card could be used for several purposes: (1) to get an election, (2) tonegotiate a contract, and (3) as a card check.69The following 16 employees were told that the card was for membership in theUnion or to get a Union in the plant, or were askedto sign ifthey were interestedin a unionor in forming a union:Blocker.Cotton,CharlotteCunningham(Rowe),70 Frisby (Watt),Margie Rowe, Eubanks, Gifford, Gulledge, Hayden,Hollis,Hopkins, Leasure, Wilson, Pilgrim, Stewart Farmer, and MollyBozeman.71Accordingly, their cards should be considered valid designations.The following were told that the purpose of the card was to get a card check:Lena Carpenter, Laverne Swan, and Louise Swan. Their cards are, therefore, validdesignations of the Union as their bargaining representative.The following 22 employees were told nothing about the purpose of the card bythe person who solicited their signatures:Alexander (Green), Bardin, Biggs, NoraBozeman, Rebecca Brown, Donald Cunningham, Doss, Ellis, Guthrie, Hale (William-son), Jackson, McLeod, McManus, Martin, Barbara Ann Miller, Sue Miller, MallieNorrell,MarceilNorrell,Barbara J. Pennington, Slocum, Stell, and Streeter. Itherefore, find and conclude that no misrepresentation was made to them.w The credited testimony of Hebner who impressed me as a responsible, honest unionofficialHis testimony was corroborated by Banks, Beliott, Holland, Joyce Pennington,Thornhill, and Taylor.Harville testified that she was present at the first union meeting at which Hebner toldher ",that it was to get an election and that's all." In view of the abundant credibletestimony that Hebner fully explained the purposes of the cards at this meeting, I donot credit Harville's limited version.Johnson testified that she received her card from Hebner who told her that the pur-pose of the card "was to show that I was interested in hearing what the Union had tooffer," and that Hebner told her that this was the only purpose of the card. It is notclear from her testimony where Hebner's solicitation occurred.Presumably it was atthe original organizing meeting held on May 29, as there is no evidence in the recordthatHebner solicited any employee individually. If Hebner's solicitation of Johnsonoccurred at the organizing meeting, then Johnson's testimony cannot be credited, as it isin conflict with the greater weight of the credible evidence that Hebner fully explainedthe purposes of the card to those present. In any event, Hebner impressed me as beinga straightforward person.Thus, according to Johnson, at the general union meeting atCrossett on June 5, he candidly told the employees that while they could not get their cardsback, they could sign a card to kill the effects of the first one. It is also significant thatalthough Johnson testified that she first heard of a card check at the meeting in Crossett,she did not indicate to Hebner that she did not sign for that purpose and that she there-fore wanted to withdraw her designation, as did KilereaseIn sum, I find and concludethat there was no misrepresentation made to Johnson.40 In some instances, an employee as single when she signed the card, and used hermarried name when she testified.The name in parentheses is the maiden name whichshe used when she signed the card.'nMolly Bozeman's testimony was somewhat vagueThe gist of it, however, is thatGolden told her "that the girls that were interested in a union for Hamburg Shirt Fac-tory-should sign the card and a representative would be sent down there if enough cardswere received."She also testified that she read the card before she signed it.Farmer'stestimony is somewhat similar.On the whole, I am satisfied that there were no mis-representations made to either Molly Bozeman or Farmer and their cards should be con-sidered valid designations of the Union as bargaining representative. HAMBURG SHIRT CORPORATION537The next group of employees to be considered consists of those who were told bythe solicitor that the purpose of the cards was to get an election.Barrett testified that Taylor presented the card to her and told her it was to findout if there were enough people interested in having an election. She was thenasked whether she was told anything else about the card, and answered that she didnot think so, except that it did not obligate her in any way. She was then asked;Q.Were you told that the card didn't have any other purpose, other thangetting an election call?A. Yes.However, on cross-examination she testified that she read the card before shesigned.Then ensued the following colloquy:Q. Did she tell you the card didn't mean what was printed on it?A.Well, she said that it didn't mean that you were joining the Union.Later she was asked:Q. Did Mrs. Taylor say the only reason that you are signing this card wasfor the purpose that she said?A. I don't think she used the words, "the only reason."Based upon all of Barrett's testimony I find and conclude that Taylor did not.represent to her that theonlypurpose of the card was to get an election.Bonds testified that Harville gave her a card and told her that the purpose of thecard was to get an election.Bonds testified that she read the card, took it home,and read it several times.Bonds admitted that when she was interviewed byAttorney Sutton shortly before the hearing she was asked: "Were you told that thecard was merely for the purpose of getting a chance to get an election called?" andthat she answered, "Yes, I don't know whether I would have signed the card if thisstatement had not been made to me."However, she testified that she did notremember the word "merely" in the question. Bonds also testified that she refusedto signthe questionnaire.Based on all of the foregoing, I find and conclude thatBonds was not told that theonlypurpose of the card was to get an election.Burns testified that Taylor told her that the purpose of the card wasto get anelection, but that Taylor did not use the word "only." She testified further that sheread the card before she signed it. I therefore find and conclude that there was nomisrepresentation to her.Hammil testified that Taylor told her that the purpose of the cardwas to get anelection, but that she did not think that Taylor told her that this was the only purposeof the card. I find and conclude that no misrepresentation was involved.Kelley testified that Holland told her that if 51 percent of the employees signedcards, they could bring it to a vote. She testified further that that was all that shewas told and that she did not remember Holland's saying that the card had noother purpose or that it did not mean what it said. I find and conclude that nomisrepresentation was made to Kelley.JuliaWoods testified that Holland told her that they had to get a certain numberof cards signed before they could have an election. She was not told that the cardhad no other purpose. I find and conclude that her card was not procured bymisrepresentation.Consistent with the Board's holdings cited above, I find and conclude that thecards of Barrett, Bonds, Burns, Hammil, Kelley, and Julia Woods were valid desig-nations of the Union as the signers' bargaining representative.The following persons did not testify with any specificity as to the identity of theperson who made any alleged representation to them concerning the purpose ofthe card:Fox testified that she did not remember who presented the card to her butbelieved it was Banks and that the alleged representation, viz, that the purpose ofthe card was to get more information about getting a union down in the shirtfactory, was a statement made in the course of a general discussion of a group ofpeople standing around her machine.Jeffers testified that she did not remember who presented the card to her, butthat she was told it was "an interest to find out more about the Union." She testifiedfurther that she read the card before she signed it and that nobody told her thatthe writing on the card did not mean what it said. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoulter testified that there were several employees handingout cards and severalasked her to sign, that she did not remember who gave her the card or who talkedto her about the purpose of the card. She testified further that she was told thatthere had to be a certain majority signed in order for the Union to send a repre-sentative to explain the Union to the employees. She testified that that was theonly purpose that was stated to her, but she did not remember whether the word"only" was used.Virgie Bussell testified that she did not remember who gave her the card, thatshe was told that "it was to see if we could have a union in our building, if wewere interested, and we would have meetings later on to see what the Union couldgive us and that we weren't obligated in any way, that we would have an electionif we had enough cards signed."Rushing testified that she was told the purpose of the card was to havea chanceto vote for or against the Union, that she did not remember who presented the cardto her, and did not recall that she was told that this was the only purpose. Shetestified further that she read the card before she signed it.The defense of misrepresentation is not established by testimony which fails toidentify the person making the alleged misrepresentation.Nor is it established byproof of statements of employees, other than the person soliciting the signature tothe card, made in the course of an informal discussion regarding the cards. Inthe foregoing group, the testimony is either that the employeesigningthe cardcould not identify the person making the alleged misrepresentation or that she gotthe impression from a general conversation of a group of employees.Accordingly,I find and conclude that the defense of misrepresentation is not established as tothe cards of employees Fox, Jeffers, Coulter, Virgie Bussell, and Rushing, and suchcards must properly be counted as designating the Union as bargaining representative.We now come to a group of employees who testified that the person who solicitedtheir signatures told them that the purpose of the card was one of the following:(a) to have someone come down to talk about the Union; (b) only for the purposeof having an election; (c) to show she was interested in hearing what the Unionhad to offer; and (d) to go to a union meeting and hear more about the Union.In this group are 23 employees: Bennett, Caine, Courson, Judkins, Ladd, Paskell,Bobbie Pennington,Marcile Pilgrim, Pollack, Pullin, Ridgell, Riley, Sparkman,Tucker, Don Woods, Clyda Faye Brown, Winnie Bussell, Tommy Carpenter,72 Cecil,Chadwick, Clark, Coleman, and Coody. The above purposes are so limited in natureas to negate the concept that the signer was designating the Union as its bargainingrepresentative.Accordingly, I find and conclude that the cards signed by the above-named persons should not be counted as designations of the Union.Nor have I counted as a valid designation for the Union the card signed byKilcrease.She testified that Johnson asked her to sign the card and "that it wouldshow that I was interested in the Union, that if I was interested in it to sign theunion card."However, at the general union meeting at Crossett on June 8, whenNational RepresentativeHebner was discussing a card check, Kilcrease openlystated that she did not sign the card for that purpose.This occurred after the Unionhad made a demand for recognition and Plant Manager Grantham had committedthe unfair labor practice discussed above. It is quite possible that Kilcrease's actionmay have been influenced thereby.However, inasmuch as a majority of the employ-ees had validly designated the Union as its bargaining representative, I need notdecide whether Kilcrease's card should be considered as a valid union designation.In view of all the foregoing I find and conclude that 68 out of a total of 123maintenance and production employees in the appropriate unit validly designatedtheUnion as its bargaining representative and that on June 8, when Respondentreceived the Union's request to bargain, the Union represented a majority of theemployees in the appropriate unit.b.As to Respondent's good-faith doubt of the Union's majorityRespondent contends that it had a good-faith doubt as to the Union's majoritybecause a number of employees had come to Plant Manager Grantham and toldhim that they had signed the union cards on the basis of misrepresentations as tothe effect and purpose of the cards, while other employees had told him that theyhad signed the cards because they had been informed that if they did not sign,72Although Carpenter did not testify to any alleged misrepresentation, he testifiedthat he returned his card to National Representative Hebner and told him that he wasnot signing as a member,but to get an election. HAMBURG SHIRT CORPORATION539they would be deprived of their jobs.On the basis of the record, I must reject thiscontention.As previously noted, the only employee Grantham identified as com-plaining tohim was Marcile Pilgrim, who told him that she signed because shefeared she would otherwise lose her job.Only two other employees, Ladd andCoody, testified that they had told Grantham that they would like to get their cardsback.Furthermore,Bernsteintestified that he knew nothing of the meeting at thecourthouse on June 8 until he came to Hamburg on June 15.73 There isno evidencethat Respondent attempted to determine whether there were any misrepresentationsmade to the employees as to the purpose and effect of the cards until AttorneySutton interviewed the employees approximately 2 weeks before the hearing. Ittherefore appears that Respondent's claim that it had a good-faith doubt as to themajority because of the alleged misrepresentations is an afterthought.Moreover,it is clearfrom the record that Respondent utilized thetime interveningbetweenthe Union's request for recognition and the election to dissipate the Union's majorityby the unfair labor practices detailed above, which were patently calculated toaccomplish that purpose.Accordingly, I find and conclude that the Respondentdid not entertain a good-faith doubt as to the Union's majority when it refused torecognizetheUnion and thereby violated Section 8(a)(5) and (1) of the Act.6.As to the objections to the electionIn his report on objections, the Regional Director recommended that objectionsNos. 1, 2, 7, and 8 filed by the Union be overruled, that objection No. 13 be sustained,and that the election be set aside and a new election be directed. In the event thatthe foregoing recommendation was not adopted, he recommended further that ahearing be held to resolve the issues raised by objections Nos. 3, 4, 5, 6, 9, 10, 11,and 12.The objections referred to me for decision are as follows:3.On or about June 30, 1964, the Employer terminated the employment ofLula Taylor, Carrie N. Leasure and Betty Joe Streeter because of their mem-bership in and activities on behalf of the Amalgamated.4.On or about July 16, 1964, the employer's President, I. J. Bernstein andPlant Manager, Robert Grantham, unlawfully interrogated employees Ima JeanCotton and Marjorie Rowe with respect to their sympathies in the forthcomingelection.5.On or about July 16, 1964, the employer's President I. J. Bernsteinthreatened employee Elvie Thornhill and a group of other employees withplant removal and stated that he would refuse to bargain with the Amalgamatedin the event that they should win the election.6.On or about July 15, 1964, the employer, by its Supervisor Margaret Riley,inquired of employee Rebecca Brown when she would prefer to have her vaca-tion.Prior to this time the employees were not definitely informed that theywould be granted a vacation.9.On or about July 11, 1964, Howard Scroggins, a farmer and member ofthe local Chamber of Commerce, told Allen Biggs and his wife that the employ-er's plant wouldcloseif the Amalgamated won the election.10.On or about July 15, 1964, Cearey Wilcox, a member of the Chamber ofCommerce told employee Lydia Steel that the employer would closeitsplantif the Amalgamated won the election.11.On or about July 15, 1964, Bruce Smith, a member of the Local Chamberof Commerce told employee Leone Bardin that the employer would close theplant if the Amalgamated won the election.12.On or about July 10, 1964, Hudson Rogers, a member of the localChamber of Commerce stated to employee Ima Jean Cotton that the plant wouldmove if the Amalgamated won the election.13.On July 16, 1964, an advertisement was placed in the Ashley CountyLeader, the substance of which threaten the employees with plantremoval inthe event that the Amalgamated was successful in the election.7478 It does not appear from the record that Respondent ever saw the withdrawal slips orwas advised who signed them at the courthouse meeting.74 It is noted that the spelling of some of the names in the foregoing objections is in-correct.The correct spellings are used in my findings,supra.Thus,an objection No. 10the name "Cearey Wilcox" is obviously a reference to Searcey Wilcoxon,Jr, and "LydiaSteel"should be Lydia Stell. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDObjectionsNos. 4,6, and 9 are not supported by a preponderance of the evidenceand should therefore be overruled.Objection No. 5 contains two allegations.Asto the allegation that Bernstein threatened employee Thornhill and a group of otheremployees with plant removal,although there is no evidence that Bernsteindirectlythreatened these employees with plant removal, I have heretofore found that hewas specifically asked about the threats of the businessmen that the plant wouldclose and did not repudiate such threats.To that extent the objection should besustained.As to the second part of objectionNo. 5, thatBernstein stated he wouldrefuse to bargain with the Amalgamated in the event that they should win the election,while I have credited Thornhill's version of her conversationwithBernstein, I donot find that the effect of his statement was that he would refuse to bargain withthe Amalgamated.The findingsthatI have heretofore made fully support objec-tionsNos.3, 10, 11,12, and 13.These objections are meritorious and should besustained.In view of the foregoing,I find and conclude that during the criticalpreelection period Respondent engaged in a course of conduct which interfered withthe employees'freedom of choice in the selection of a bargaining representative.The election should therefore be set aside.I have heretofore found that the Union represented a majority of the employeesin the appropriate unit when it made its request for bargaining and that the Respond-ent did not entertain a good-faith doubt as to the Union'smajority,but engaged inextensive and flagrant violations of Section 8(a)(1) and(3) of theAct for thepurpose of undermining the majority status.Accordingly,instead of recommendingthat a new election be held,I shall recommend that the Respondent be ordered tobargain with the Union.Bernel Foam ProductsCo., Inc.,146 NLRB 1277;S.N.C.ManufacturingCo., Inc.,147 NLRB809, enfd.sub nom. International Union ofElectricians,Radio and MachineWorkers, AFL-CIO V. N.L.R.B.,352 F. 2d 361(C.A.D.C.);The ColsonCorporationv.N.L.R.B., supra.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Hamburg Shirt Corporation set forth in section IV, above, occur-ring in connection with the operations of Respondent set forth in section I, above,have a close,intimate, and a substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.VI.THE REMEDYHaving found that the unfair labor practices affected the results of the Board-conducted election held on July 17, and that there is merit to some of the objectionsto conduct affecting result of election,I shall recommend that the election be setaside.Since I have found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3),and (5)of the Act,I shall recommendthat it cease and desist therefrom and that it take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent discharged Lula Taylor,Carrie N. Leasure, BettyJean Streeter,Gay Nell Biggs,Imogene Cotton,and Dianne Jackson, and laid offLoisWilliams because of their membership and/or activity on behalf of the Union,I shall recommend that, if it has not already done so, the Respondent be requiredto offer them immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights,dismissing,if necessary,any employees hired after their discharge or layoff.Respondent shouldalso be required to make them whole for any loss of earnings they may have suf-fered because of the discrimination against them,with backpay computed in thecustomary manner.75 I shall further recommend that the Board order the Respond-ent to preserve and on request,make available to the Board or its agents, payrolland other records to facilitate the computation of the backpay due and the right ofemployment.As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act,I shall recommendthat it cease and desist from infringing in any manner upon the rights guaranteedin Section 7 of the Act.75F.W.Woolworth Company,90 NLRB 289;IsisPlumbing & HeatingCo., 138NLRB 716. HAMBURG SHIRT CORPORATION541RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that the Respondent, Hamburg Shirt Corporation,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Clothing Workers of America,AFL-CIO, or in any other labor organization of its employees, by discharging, lay-ing off, or in any other manner discriminating against employees in regard to hireand tenure of employment or any term or condition of employment.(b)Threatening to go out of business or to curtail expansion if a majority of theemployees select Amalgamated Clothing Workers of America, AFL-CIO, or anyother labor organization of its employees, to represent them.(c) Promising and/or unilaterally granting benefits in violation of Section 8(a) (1)of the Act.(d) Interrogating employees concerning their or other employees' membershipin, or activities on behalf of, Amalgamated Clothing Workers of America, AFL-CIO,or any other labor organization of its employees, in a manner constituting inter-ference, restraint, or coercion within the meaning of Section 8(a)(1) of the Act.(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist any -labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and all such activities.(f)Refusing, upon request, to bargain collectively with Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive representative of all employees inthe following appropriate unit:All production and maintenance employees at the Respondent's Hamburg, Arkan-sas, plant, excluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Lula Taylor, Carrie N. Leasure, Betty Jean Streeter, Gay Nell Biggs,Imogene Cotton, Dianne Jackson, and Lois Williams immediate and full reinstate-ment to their former or substantially equivalent positions (if Respondent has notalready done so), without prejudice to their seniority or other rights and privileges,dismissing, if necessary, any employees hired subsequent to their discharge orlayoff, and make them whole for any loss they may have suffered as a result of theRespondent's discrimination against them in a manner set forth in the section ofthe Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-mination of the amount of backpay due.(c)Notify any of the above-named employees presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.(d)Upon request, baigain collectively with Amalgamated Clothing Workers ofAmerica, AFL-CIO, as the exclusive representative of the employees in the appro-priate unit with respect to rates of pay, wages, hours of employment, and other condi-tions of employment, and, if an understanding is reached, embody such understandingin a signed agreement.(e) Post at its Hamburg, Arkansas, plant copies of the attached notice marked"Appendix." 76Copies of such notice, to be furnished by the Regional Director forRegion 26, shall, after being duly signed by an authorized representative of theRespondent, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.70 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "a Recommended Order of a Trial Examiner"in the notice.If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice shall be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order" 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by the Respondent to insure that said notices arenot altered,defaced, or covered by any other material.(f)Notify the Regional Director, in writing, within 20 days from the date of thereceipt of this Decision,what steps Respondent has taken to comply herewith.77I further recommend that the election held July 17, 1964, in Case No. 26-RC-2203, be set aside.77 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 26, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Amalgamated Clothing Workers ofAmerica, AFL-CIO, or in any other labor organization of our employees, bydischarging, laying off, or in any other manner discriminating against employ-ees in regard to hire and tenure of employment or any term or condition ofemployment.WE WILL NOT threaten to go out of business or curtail expansion if a majorityof the employees select Amalgamated Clothing Workers of America, AFL-CIO,or any other labor organization of our employees, to represent them.WE WILL NOT promise and/or unilaterally grant benefits in violation of Sec-tion 8 (a) (1) of the Act.WE WILL NOT interrogate employees concerning their or other employees'membership in, or activities on behalf of, Amalgamated Clothing Workers ofAmerica, AFL-CIO, or any other labor organization of our employees, in amanner constituting interference, restraint, or coercion within the meaning ofSection 8(a) (1) of the Act.WE WILL NOT refuse, upon request, to bargain collectively with AmalgamatedClothing Workers of America, AFL-CIO, as the exclusive representative of allemployees in the following appropriate unit:All production and maintenance employees at our Hamburg, Arkansas,plant, excluding all office clerical employees, professional employees, guards,and supervisors as defined in the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist any labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany and all such activities.WE WILL offer to Lula Taylor, Carrie N. Leasure, Betty Jean Streeter, GayNell Biggs, Imogene Cotton, Dianne Jackson, and Lois Williams immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, dismissing, if necessary,any employees hired subsequent to their discharge or layoff, and make themwhole for any loss they may have suffered as a result of our discriminationagainst them.WE WILL, upon request, bargain collectively with Amalgamaeted ClothingWorkers of America, AFL-CIO, as the exclusive representative of the employ-ees inthe appropriate unit with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.All our employees are free to become or remain, or to refrain from becoming orremaining, members of the above-named Union or any other labor organization.HAMBURG SHIRT CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) CAL-SAMPLE PRINTERS, INC.543NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordancewiththe Selective Service and the Universal Military Trainingand Service Act, as amended,after discharge fromthe ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicatedirectlywiththe Board'sRegional Office, 746Federal Office Building,167 NorthMain Street,Memphis,Tennessee,TelephoneNo. 534-3161.Cal-Sample Printers,Inc. andOffset Workers, Printing Pressmen& Assistants Union#78 of Los Angeles & Vicinity,affiliatedwith The International Printing Pressmen&Assistants Unionof North America,AFL-CIO;Bookbinders' &Bindery Wom-en's Union Local #63, affiliated with The International Broth-erhood of Bookbinders,AFL-CIO;Los Angeles TypographicalUnion#174,affiliated with The International TypographicalUnion,AFL-CIO,Joint Petitioners.Case No. 31-RC-17 (for-merly f1-RC-9600).December 30,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerBartonW. Robertson.The Hearing Officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Briefshave been filed by the Employer and by the Joint Petitioners.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the NationalLabor Relations Board has delegated its powersin connection with this case to a three-member panel [ChairmanMcCulloch and Members Fanning and Jenkins].Upon the entire record in this case, the' Board finds :1.The Employeris engagedin commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affectingcommerceexists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section2(6) and(7) of the Act.4.The Employer takes the position that the only appropriate unitis a production and maintenance unit of both Cal-Sample Printers,Inc., and Cal-Sample Service, Inc.The Joint Petitioners, however,contend that a departmental unit of all pressmen, compositors, andcutters in the printshop is also an appropriate one.156 NLRB No. 48.